


Exhibit 10.38

 

EXECUTION VERSION

 

COLLATERAL AGENCY AGREEMENT

 

by and among

 

BUILDING MATERIALS CORPORATION OF AMERICA

 

AND EACH OTHER GRANTOR A PARTY HERETO,

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent,

 

THE BANK OF NEW YORK, as Trustee,

 

WILMINGTON TRUST COMPANY, as Trustee,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
AS COLLATERAL AGENT

 

--------------------------------------------------------------------------------

 

Dated as of February 22, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

PAGE

 

 

 

 

SECTION 1.  DEFINITIONS AND OTHER MATTERS.

3

 

 

 

 

 

Section 1.1

Definitions

3

 

 

 

 

 

Section 1.2

Interpretation

6

 

 

 

 

SECTION 2.  CERTAIN OBLIGATIONS AND DUTIES OF THE COLLATERAL AGENT AND THE
GRANTORS; POWERS OF ATTORNEY

7

 

 

 

 

 

Section 2.1

Authorization to Execute Security Documents

7

 

 

 

 

 

Section 2.2

Certain Representations and Warranties of the Collateral Agent

7

 

 

 

 

 

Section 2.3

Actions

8

 

 

 

 

 

Section 2.4

Additional Security Documents

8

 

 

 

 

 

Section 2.5

Powers of Attorney to the Collateral Agent and to BMCA

9

 

 

 

 

 

Section 2.6

Copies of Letters and Documents

9

 

 

 

 

 

Section 2.7

Intercreditor Agreements

10

 

 

 

 

SECTION 3.  EVENT OF DEFAULT; REMEDIES

10

 

 

 

 

 

Section 3.1

Event of Default

10

 

 

 

 

 

Section 3.2

Remedies

10

 

 

 

 

 

Section 3.3

Right to Initiate Judicial Proceedings, etc.

11

 

 

 

 

 

Section 3.4

Appointment of a Receiver

12

 

 

 

 

 

Section 3.5

Exercise of Powers

12

 

 

 

 

 

Section 3.6

Remedies Not Exclusive

12

 

 

 

 

 

Section 3.7

Limitation on Collateral Agent’s Duties in Respect of Collateral

13

 

 

 

 

 

Section 3.8

Limitation by Law

13

 

 

 

 

 

Section 3.9

Absolute Rights of the Beneficiaries

13

 

 

 

 

SECTION 4.  COLLATERAL ACCOUNT; APPLICATION OF MONEYS

13

 

 

 

 

 

Section 4.1

The Collateral Account

13

 

--------------------------------------------------------------------------------


 

 

Section 4.2

Application of Moneys

14

 

 

 

 

SECTION 5.  AGREEMENTS WITH THE COLLATERAL AGENT

14

 

 

 

 

 

Section 5.1

Delivery of Documents

14

 

 

 

 

 

Section 5.2

Information as to Secured Parties

14

 

 

 

 

 

Section 5.3

Compensation and Expenses

15

 

 

 

 

 

Section 5.4

Stamp and Other Similar Taxes

15

 

 

 

 

 

Section 5.5

Filing Fees, Excise Taxes, etc.

15

 

 

 

 

 

Section 5.6

Indemnification

16

 

 

 

 

 

Section 5.7

Further Assurances

16

 

 

 

 

SECTION 6.  COLLATERAL AGENT

16

 

 

 

 

 

Section 6.1

Acceptance of Duties

16

 

 

 

 

 

Section 6.2

Exculpatory Provisions

17

 

 

 

 

 

Section 6.3

Delegation of Duties; Appointment of Administrative Agent as Sub-Agent

18

 

 

 

 

 

Section 6.4

Reliance by Collateral Agent

18

 

 

 

 

 

Section 6.5

Limitations on Duties of the Collateral Agent

20

 

 

 

 

 

Section 6.6

Moneys Held By Collateral Agent

21

 

 

 

 

 

Section 6.7

Resignation and Removal of the Collateral Agent

21

 

 

 

 

 

Section 6.8

Status of Successors to the Collateral Agent

22

 

 

 

 

 

Section 6.9

Merger of the Collateral Agent

22

 

 

 

 

 

Section 6.10

Additional Co-Collateral Agents; Separate Collateral Agents

22

 

 

 

 

SECTION 7.  RELEASE OF COLLATERAL

24

 

 

 

 

 

Section 7.1

Conditions to Release of Collateral

24

 

 

 

 

 

Section 7.2

Actions Following Release of the Collateral

25

 

 

 

 

SECTION 8.  AGREEMENTS AMONG SECURED PARTIES

26

 

 

 

 

 

Section 8.1

Other Agreements Among Secured Party

26

 

ii

--------------------------------------------------------------------------------


 

 

Section 8.2

Payment of Collateral Agent’s Fees

26

 

 

 

 

 

Section 8.3

Invalidation of Payments

26

 

 

 

 

SECTION 9.  OTHER PROVISIONS

26

 

 

 

 

 

Section 9.1

Amendments, Supplements and Waivers

26

 

 

 

 

 

Section 9.2

Notices

27

 

 

 

 

 

Section 9.3

Severability

27

 

 

 

 

 

Section 9.4

Dealings with the Grantors

27

 

 

 

 

 

Section 9.5

Claims Against the Collateral Agent

28

 

 

 

 

 

Section 9.6

Binding Effect

28

 

 

 

 

 

Section 9.7

Conflict with Other Agreements

28

 

 

 

 

 

Section 9.8

Governing Law

28

 

 

 

 

 

Section 9.9

Counterparts

28

 

 

 

 

 

Section 9.10

Consent To Jurisdiction

28

 

 

 

 

 

SECTION 9.11

Waiver of Jury Trial

29

 

 

 

 

 

SECTION 9.12

USA PATRIOT Act

29

 

iii

--------------------------------------------------------------------------------


 

COLLATERAL AGENCY AGREEMENT

 

COLLATERAL AGENCY AGREEMENT (this “Agreement”), dated as of February 22, 2007 by
and among BUILDING MATERIALS CORPORATION OF AMERICA, a Delaware corporation
(“BMCA” or the “Company”), each Subsidiary of BMCA a party hereto, DEUTSCHE BANK
AG NEW YORK BRANCH, as Administrative Agent under the Credit Agreement (as
hereinafter defined), THE BANK OF NEW YORK, as trustee under the 2007 Notes
Indenture and the 2008 Notes Indenture (each as hereinafter defined), WILMINGTON
TRUST COMPANY, as trustee under the 2014 Notes Indenture (as hereinafter
defined) and DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as collateral agent
for the Secured Parties (as hereinafter defined) and in such capacity, together
with any successors and assigns (the “Collateral Agent”).

 

(1) The Company and certain of its Subsidiaries have entered into a Term Loan
Agreement dated as of February 22, 2007 (as amended, restated, supplemented,
waived or otherwise modified, refinanced or replaced from time to time, the
“Credit Agreement”) with the Lenders and the Agents (each as defined therein).

 

(2) The Company is a party to the Revolving Credit Agreement dated as of
February 22, 2007 (as amended, restated, supplemented, waived, or otherwise
modified, refinanced or replaced from time to time, the “Revolving Credit
Agreement”), among the Company and certain of its Subsidiaries, the lender
parties party thereto from time to time, Deutsche Bank AG New York Branch, as
collateral monitoring agent and administrative agent, swingline lender and
letter of credit issuer, Bear Stearns & Co. Inc., as syndication agent, J.P.
Morgan Securities Inc., as documentation agent, and Deutsche Bank Securities
Inc., Bear Stearns & Co. Inc. and J.P. Morgan Securities Inc., as joint lead
arrangers and joint book managers.  Proceeds from the Revolving Credit Agreement
are being used, among other things, to Refinance indebtedness outstanding under
the Amended and Restated Credit Agreement (the “Existing Credit Agreement”)
dated as of September 28, 2006 among BMCA, the banks, financial institutions and
other institutional lenders party thereto, Citicorp USA, Inc., as administrative
agent and collateral monitoring agent.

 

(3) The Company is party to (i) an indenture dated as of October 20, 1997 (as
amended, restated, supplemented, waived or otherwise modified, refinanced or
replaced from time to time, the “2007 Notes Indenture”), among the Company, the
guarantors identified therein and The Bank of New York, as trustee, pursuant to
which certain 8% senior notes due 2007 (the “2007 Notes”) were issued; (ii) an
indenture dated as of December 3, 1998 (as amended, restated, supplemented,
waived or otherwise modified, refinanced or replaced from time to time, the
“2008 Notes Indenture”), among the Company, the guarantors identified therein
and the Bank of New York, as trustee, pursuant to which certain 8% senior notes
due 2008 (the “2008 Notes”) were issued; and (iii) an indenture dated as of
July 26, 2004 (as amended, restated, supplemented, waived, or otherwise
modified, refinanced or replaced from time to time,  the “2014 Notes Indenture”
and together with the 2007 Notes Indenture and the 2008 Notes Indenture, the
“Existing Indentures”) among the Company, the guarantors identified therein and
Wilmington Trust Company, as trustee, pursuant to which certain 7.75% senior
notes (the “2014 Notes” and together with the 2007 Notes and the 2008 Notes, the
“Existing Notes”) were issued.

 

--------------------------------------------------------------------------------


 

(4) The administrative agent under the Existing Credit Agreement together with
the Notes Trustees (as defined herein), BMCA and certain of its subsidiaries,
Citibank N.A., as collateral agent, and the Note Trustees (as defined below)
were party to an Amended and Restated Collateral Agent Agreement dated July 9,
2003 (as amended), which governed the rights of the parties thereto with respect
to certain of the Collateral.  In connection with the refinancing of the
Existing Credit Agreement, the parties hereto enter into this Agreement.

 

(5) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement. 
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9.  “UCC” means the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

COLLATERAL AGENCY:

 

To secure the payment, observance and performance of the Secured Debt (as
hereinafter defined) and in consideration of the premises and the mutual
agreements set forth herein, the Collateral Agent does hereby acknowledge and
accept that it holds on behalf of and for the Secured Parties, to the extent
actually received as Collateral Agent, all of the following (and each Grantor
does hereby consent thereto):

 

(A)          THE SECURITY AGREEMENT AND THE MORTGAGES AND THE LIENS GRANTED TO
THE COLLATERAL AGENT THEREUNDER;

 

(B)           THE UCC FINANCING STATEMENTS REQUIRED TO BE DELIVERED PURSUANT TO
THE CREDIT AGREEMENT AND THE SECURITY AGREEMENT;

 

(C)           THE INTERCREDITOR AGREEMENTS;

 

(D)          EACH AGREEMENT ENTERED INTO AND DELIVERED, FROM TIME TO TIME,
PURSUANT TO SECTIONS 2.4, 5.7 OR 9.1(B) AND THE COLLATERAL GRANTED TO THE
COLLATERAL AGENT THEREUNDER; AND

 

(E)           THE PROCEEDS (AS HEREINAFTER DEFINED) OF EACH OF THE FOREGOING.

 

The Collateral Agent hereby holds the Collateral under and subject to the terms
and conditions set forth herein and in the Security Documents for the benefit of
the Beneficiaries (as hereinafter defined) and for the enforcement of the
payment of all Secured Debt, and for the performance of and compliance with the
covenants and conditions of this Agreement, the Existing Indentures, the Credit
Agreement, each other Credit Document (as hereinafter defined) and each of the
Security Documents.

 

If the Grantors, or their successors or assigns, shall satisfy all of the
conditions set forth in Section 7 with respect to all or any part of the
Collateral, as the case may be, then (i) if with respect to all of the
Collateral, this Agreement, and the rights assigned in the Security Documents,
shall cease and be void or (ii) if with respect to part of the Collateral, this
Agreement, and the rights assigned in the Security Documents, shall cease and be
void with respect to such part of the Collateral; otherwise they shall remain
and be in full force and effect.

 

2

--------------------------------------------------------------------------------


 


SECTION 1.  DEFINITIONS AND OTHER MATTERS.


 

Section 1.1             Definitions.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

 

“Agreement” has the meaning set forth in the recitals.

 

“Bankruptcy Code” means the federal Bankruptcy Code.

 

“BMCA” has the meaning set forth in the recitals.

 

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such State are required or authorized by law or
other governmental action to close, and (ii) a day of the year on which the
Collateral Agent is not required or authorized to close.

 

“Collateral” has the meaning set forth in the Security Agreement.

 

“Collateral Account” has the meaning set forth in Section 4.1 and shall include
any sub-accounts created thereunder.

 

“Collateral Agent” means Deutsche Bank Trust Company Americas, a New York
banking corporation, and its successors and assigns as provided herein, in its
capacity as collateral agent for the benefit of the Secured Parties.

 

“Collateral Agent’s Fees” means all fees, costs and expenses of the Collateral
Agent of the types described in Sections 5.3, 5.4, 5.5 and 5.6.

 

“Collateral Agent’s Liens” means all liens and security interests against the
Collateral which result from (i) claims against the Collateral Agent unrelated
to the transactions contemplated by this Agreement and the Security Documents or
(ii) affirmative acts by the Collateral Agent creating a lien or security
interest other than as contemplated by this Agreement.

 

“Company” has the meaning set forth in the recitals.

 

“Credit Agreement” has the meaning set forth in the recitals.

 

“Credit Document” means the Credit Agreement, the Notes, the other Loan
Documents, each Existing Indenture and all other agreements, instruments and
documents executed or delivered in connection therewith.

 

“DBTCA” has the meaning set forth in the recitals.

 

“Debt Instrument” means any promissory note or other instrument, document or
agreement evidencing any Secured Debt.

 

3

--------------------------------------------------------------------------------


 

“Deposit Accounts” means all “deposit accounts” as defined in the UCC.

 

“Deposit Account Control Agreement” has the meaning set forth in the Security
Agreement.

 

“Event of Default” means an “Event of Default” under any of the Credit Agreement
and the Existing Indentures.

 

“Existing Credit Agreement” has the meaning set forth in the recitals.

 

“Existing Indentures” has the meaning set forth in the recitals.

 

“Existing Notes” has the meaning set forth in the recitals.

 

“General Intercreditor Agreement” means the General Intercreditor Agreement
dated as of the date hereof between DBTCA in its capacity as collateral agent
for the First Lien Obligations (as defined therein) and Deutsche Bank Cayman
Islands Branch, in its capacity as collateral agent for the Junior Lien
Obligations (as defined therein), as amended, restated, supplemented or
otherwise modified or replaced.

 

“Governmental Authority” means any foreign, federal, state, municipal or other
government, or any department, commission, board, bureau, agency, public
authority or instrumentality thereof, or any court or arbitrator.

 

“Grantors” has the meaning set forth in the Security Agreement.

 

“Intercreditor Agreements” means the General Intercreditor Agreement and the
Revolver Intercreditor Agreement.

 

“Lender Representatives” means the Administrative Agent under the Credit
Agreement and each Note Trustee under the Existing Indenture, as the case may
be.

 

“Moody’s” means Moody’s Investors Service, Inc.  and any successor thereto that
is a nationally recognized rating agency or, if neither Moody’s Investors
Service, Inc.  nor any such successor shall be in the business of rating senior
unsecured long-term debt, a nationally recognized rating agency in the United
States selected by the Collateral Agent.

 

“Note Trustees” means The Bank of New York, as Trustee under the 2007 Notes
Indenture and the 2008 Notes Indenture and Wilmington Trust Company, as Trustee
under the 2014 Notes Indenture, and their successors and assigns.

 

“Notice of Default” means a notice of an Event of Default.

 

“Obligations” means “Secured Obligations” as such term is defined in the
Security Agreement.

 

“Proceeds” means (i) all “proceeds” as defined in the UCC, (ii) payments or
distributions made with respect to the Collateral and (iii) whatever is
receivable or received when

 

4

--------------------------------------------------------------------------------


 

Collateral or proceeds are sold, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

 

“Refinancing” has the meaning set forth in the Existing Indentures.

 

“Required Lender Representative” means the Lender Representative of not less
than the majority of holders of the Obligations, which constitute Debt for
Borrowed Money.  For purposes of this definition, the Required Lender
Representative shall be assumed to be the Administrative Agent under the Credit
Agreement; provided, however, that if the Obligations, which constitute Debt for
Borrowed Money, under and as defined in the Credit Agreement, shall be less than
$300.0 million, and the same shall be provided in a notice delivered to the
Collateral Agent by the Company with a copy sent to each Lender Representative,
then the Required Lender Representative shall be deemed to be the Administrative
Agent and the trustee under the 2014 Notes Indenture jointly acting together
until such time the Required Lender Representatives notify the Collateral Agent
that all Obligations, which constitute Debt for Borrowed Money, under and as
defined in the Credit Agreement and all Obligations under and as defined in the
2014 Notes Indenture are paid in full, at which time the Required Lender
Representatives shall be the remaining Lender Representatives acting jointly.

 

“Responsible Officer” means with respect to any Person, the Chairman of the
Board, the President, the Chief Financial Officer, the Chief Executive Officer
or the Treasurer of such Person.

 

“Revolver Collateral” shall have the meaning set forth in the General
Intercreditor Agreement.

 

“Revolver Intercreditor Agreement” means the Revolver Intercreditor Agreement
dated as of the date hereof between Deutsche Bank AG, New York Branch, in its
capacity as First Lien Collateral Agent (as defined therein), DBTCA, in its
capacity as Second Lien Collateral Agent (as defined therein) and Deutsche Bank
AG Cayman Islands Branch, in its capacity as Third Lien Collateral Agent (as
defined therein), as amended, restated, supplemented or otherwise modified or
replaced.

 

“Revolving Credit Agreement” has the meaning set forth in the recitals.

 

“Secured Debt” means all Obligations of the Loan Parties under the Loan
Documents and the Existing Indentures.

 

“Security Agreement” means the Security Agreement executed by and among the
Grantors and the Collateral Agent, dated as of the date hereof (as such
agreement may be amended, restated, supplemented or otherwise modified, or
replaced).

 

“Security Documents” means this Agreement, the Mortgages, the Deposit Account
Control Agreements, the Security Agreement and the other security agreements,
instruments and documents, any additional documents executed to reflect the
grant to the Collateral Agent of a Lien upon or security interest in any
Collateral to secure the Obligations.

 

“Secured Parties” has the meaning set forth in the Security Agreement.

 

5

--------------------------------------------------------------------------------


 

“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency or, if neither such division nor any such successor shall be in
the business of rating senior unsecured long-term debt, a nationally recognized
rating agency in the United States selected by the Collateral Agent.

 

“2007 Notes” has the meaning set forth in the recitals.

 

“2007 Notes Indenture” has the meaning set forth in the recitals.

 

“2008 Notes” has the meaning set forth in the recitals.

 

“2008 Notes Indenture” has the meaning set forth in the recitals.

 

“2014 Notes” has the meaning set forth in the recitals.

 

“2014 Notes Indenture” has the meaning set forth in the recitals.

 

Section 1.2       Interpretation.  Capitalized terms used herein (including the
preamble and recitals hereto) and not otherwise defined herein shall have the
meanings ascribed thereto in the Security Agreement.  The definitions of terms
used herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise, (i) any
definition of or reference herein to any agreement (including this Agreement),
instrument or other document, and to any exhibit or schedule thereto, shall be
construed as referring to such agreement, instrument or other document, and any
exhibit or schedule thereto (including any Exhibit or Schedule hereto), as from
time to time amended, supplemented or otherwise modified, (ii) any definition of
or reference to any law shall be construed as referring to such law as from time
to time amended and any successor thereto and the rules and regulations
promulgated from time to time thereunder, (iii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(iv) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (v) all references herein to Articles, Sections,
Exhibits and Schedules, Recitals and paragraphs shall be construed to refer to
Articles, Sections, and Exhibits and Schedules, Recitals and paragraphs of or
to, this Agreement and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.  All references herein
to provisions of the UCC shall include all successor provisions under any
subsequent version or amendment to any Article of the UCC.

 

6

--------------------------------------------------------------------------------


 


SECTION 2.  CERTAIN OBLIGATIONS AND DUTIES OF THE COLLATERAL AGENT AND THE
GRANTORS; POWERS OF ATTORNEY.


 

Section 2.1    Authorization to Execute Security Documents.  The Collateral
Agent is hereby authorized and directed to execute and deliver each of the
Security Documents delivered to it by the Administrative Agent requiring
execution and delivery by it and shall accept delivery from each Grantor of
those Security Documents which do not require the Collateral Agent’s execution.

 

Section 2.2    Certain Representations and Warranties of the Collateral Agent. 
The Collateral Agent, in its capacity as Collateral Agent hereunder, and DBTCA,
in its individual capacity, each represent and warrant to the Beneficiaries as
follows:

 


(A)           DBTCA, IS A BANKING CORPORATION DULY FORMED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW YORK AND HAS ALL REQUISITE
POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE SECURITY DOCUMENTS TO WHICH IT IS A PARTY.


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COLLATERAL AGENT OF
THIS AGREEMENT AND THE SECURITY DOCUMENTS TO WHICH IT IS A PARTY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF DBTCA.


 


(C)           THERE ARE NO COLLATERAL AGENT’S LIENS AND DBTCA, IN ITS INDIVIDUAL
CAPACITY, HAS NO LIENS OR SECURITY INTERESTS AGAINST THE COLLATERAL.


 


(D)           TO ITS KNOWLEDGE, THERE ARE NO ACTIONS OR PROCEEDINGS PENDING OR
THREATENED AGAINST IT BEFORE ANY GOVERNMENTAL AUTHORITY (I) WHICH QUESTION THE
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY SECURITY DOCUMENTS TO WHICH
IT IS A PARTY; OR (II) WHICH RELATE TO THE BANKING OR TRUST POWERS OF DBTCA AND
WHICH, IF DETERMINED ADVERSELY TO THE POSITION OF DBTCA, WOULD MATERIALLY AND
ADVERSELY AFFECT THE ABILITY OF DBTCA OR THE COLLATERAL AGENT TO PERFORM THEIR
RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT OR ANY OF THE SECURITY DOCUMENTS TO
WHICH ANY ONE OR MORE OF THEM IS A PARTY.


 


(E)           THIS AGREEMENT AND EACH OF THE SECURITY DOCUMENTS TO WHICH THE
COLLATERAL AGENT IS A PARTY HAVE BEEN DULY EXECUTED AND DELIVERED BY THE
COLLATERAL AGENT (ASSUMING, WITH RESPECT TO THE SECURITY DOCUMENTS, THAT THIS
AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY THE OTHER PARTIES
HERETO) AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COLLATERAL AGENT
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT TO THE EXTENT ENFORCEABILITY
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
FRAUDULENT TRANSFER OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY THE EFFECT OF GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW).


 


(F)            NO UCC FINANCING STATEMENTS OR OTHER FILINGS OR RECORDATIONS HAVE
BEEN OR WILL BE FILED BY OR AGAINST DBTCA IN ITS INDIVIDUAL CAPACITY WITH
RESPECT TO ANY OF THE COLLATERAL.

 

7

--------------------------------------------------------------------------------


 

Section 2.3    Actions.  Control of the Collateral Agent.

 


(A)           SUBJECT TO SECTIONS 2.3(B) AND 2.3(C) AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 2.3(D) AND IN THE SECURITY AGREEMENT, THE COLLATERAL AGENT
SHALL TAKE SUCH ACTION WITH RESPECT TO THE COLLATERAL AND THE SECURITY DOCUMENTS
(INCLUDING EXERCISING THE RIGHTS AND REMEDIES PROVIDED IN SECTION 3) AS IS
REQUESTED IN WRITING BY AND ONLY BY THE REQUIRED LENDER REPRESENTATIVE. 
NOTWITHSTANDING THE FOREGOING, THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO
TAKE ANY ACTION WHICH IS IN CONFLICT WITH ANY PROVISIONS OF LAW OR OF THIS
AGREEMENT OR THE SECURITY DOCUMENTS OR WITH RESPECT TO WHICH THE COLLATERAL
AGENT HAS NOT RECEIVED ADEQUATE SECURITY OR INDEMNITY AS PROVIDED IN
SECTION 6.4(D).  FOLLOWING THE RECEIPT BY THE COLLATERAL AGENT OF A NOTICE OF
DEFAULT FROM THE REQUIRED LENDER REPRESENTATIVE, AND SO LONG AS SUCH NOTICE OF
DEFAULT HAS NOT BEEN WITHDRAWN BY THE REQUIRED LENDER REPRESENTATIVE, THE
COLLATERAL AGENT SHALL NOT TAKE ANY ACTION TO ENFORCE THE SECURITY INTEREST IN
THE COLLATERAL OR FORECLOSE ON ANY LIEN THEREON UNLESS THE COLLATERAL AGENT HAS
RECEIVED INSTRUCTIONS TO DO SO IN THE MANNER PROVIDED IN THIS SECTION 2.3.


 


(B)           THE COLLATERAL AGENT SHALL NOT BE OBLIGATED TO FOLLOW ANY WRITTEN
DIRECTIONS RECEIVED PURSUANT TO SECTION 2.3(A) TO THE EXTENT THE COLLATERAL
AGENT HAS RECEIVED AN OPINION OF INDEPENDENT COUNSEL TO THE COLLATERAL AGENT TO
THE EFFECT THAT SUCH WRITTEN DIRECTIONS ARE IN CONFLICT WITH ANY PROVISIONS OF
LAW OR THIS AGREEMENT, PROVIDED, HOWEVER, THAT UNDER NO CIRCUMSTANCES SHALL THE
COLLATERAL AGENT BE LIABLE FOR FOLLOWING THE WRITTEN INSTRUCTIONS OF THE
REQUIRED LENDER REPRESENTATIVE AT SUCH TIMES AS SUCH PARTIES HAVE THE AUTHORITY
TO ACT AS HEREIN PROVIDED.


 


(C)           NOTHING IN THIS SECTION 2.3 SHALL IMPAIR THE RIGHT OF THE
COLLATERAL AGENT TO TAKE OR OMIT TO TAKE ANY ACTION NOT INCONSISTENT WITH ANY
DIRECTION OF THE REQUIRED LENDER REPRESENTATIVE.


 


(D)           THE COLLATERAL AGENT SHALL HAVE NO DUTY TO INQUIRE INTO,
INVESTIGATE OR ASCERTAIN THE PERFORMANCE BY ANY GRANTOR OF ANY OF THE COVENANTS
OR AGREEMENTS OF ANY GRANTOR CONTAINED HEREIN OR IN ANY OTHER AGREEMENT OR
DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY OF THE AGREEMENTS AND COVENANTS
CONTAINED IN THE SECURITY AGREEMENT.


 

(e)           It is agreed among the parties hereto that a party, which fails to
respond to a written request for action for thirty-days, after its actual
receipt of same, shall be deemed to have given its consent to such action.

 

Section 2.4    Additional Security Documents.  In the event that a Grantor
acquires any interest in any Collateral which is not covered by a Security
Document in a manner which will perfect the Collateral Agent’s lien upon and
security interest in such Collateral without further act or deed of the
Collateral Agent, at the time such interest in such Collateral is acquired, to
the extent that such security interest may be perfected by the execution and/or
filing of a Security Document, then such Grantor shall prepare, execute and
deliver to the Collateral Agent such Security Documents within the timeframe
provided under the Credit Agreement, in form and substance similar to the
Security Documents heretofore executed and delivered by the Grantors, as are
necessary to perfect the Collateral Agent’s lien upon and security interest in
such

 

8

--------------------------------------------------------------------------------


 

Collateral.  If the signature of the Collateral Agent is required on any such
Security Document, such Grantor shall present such Security Document to the
Required Lender Representative and if acceptable to the Required Lender
Representative, the Required Lender Representative shall forward such Security
Document to, and authorize and direct, the Collateral Agent to execute same, and
the Collateral Agent shall execute such Security Document and endeavor, at the
sole expense of the Company, to cause such Security Document to be filed or
recorded with the public filing and/or recording offices designated by the
Required Lender Representative as required or advisable to perfect or protect
the Collateral Agent’s lien upon and security interest in such Collateral.

 

Section 2.5    Powers of Attorney to the Collateral Agent and to BMCA.

 


(A)           EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER AND
AUTHORITY IN THE NAME OF SUCH GRANTOR OR THE NAME OF SUCH ATTORNEY-IN-FACT FOR
THE PURPOSE OF SIGNING DOCUMENTS AND TAKING OTHER ACTION TO PERFECT, PROMOTE AND
PROTECT THE LIENS AND SECURITY INTERESTS OF THE COLLATERAL AGENT IN THE
COLLATERAL, ALL AS MAY BE DIRECTED BY THE REQUIRED LENDER REPRESENTATIVE.  SUCH
POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST, SHALL BE IRREVOCABLE AND
SHALL NOT FIRST REQUIRE THE COLLATERAL AGENT TO HAVE RECEIVED A NOTICE OF
DEFAULT.


 


(B)           EACH OTHER GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
BMCA AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS
TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER AND AUTHORITY IN THE NAME OF
SUCH GRANTOR OR IN ITS OWN NAME, FROM TIME TO TIME IN BMCA’S DISCRETION, TO TAKE
OR OMIT TAKING ANY AND ALL ACTIONS HEREUNDER FOR THE PURPOSE OF CARRYING OUT THE
TERMS OF THIS AGREEMENT AND ANY OF THE SECURITY DOCUMENTS, TO RECEIVE AND GIVE
ALL NOTICES TO BE GIVEN BY OR RECEIVED BY SUCH GRANTOR, TO EXECUTE ANY AND ALL
DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH THE
PURPOSES HEREOF AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, HEREBY
GRANTS TO BMCA THE POWER AND RIGHT ON BEHALF OF SUCH GRANTOR, WITHOUT ASSENT BY
SUCH GRANTOR, TO BIND SUCH GRANTOR IN ALL RESPECTS HEREUNDER AND UNDER ANY OF
THE SECURITY DOCUMENTS, WITH THE INTENT THAT ALL ACTION TAKEN BY BMCA ON BEHALF
OF SUCH GRANTOR SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF SUCH GRANTOR
AS EFFECTIVELY AS IF SUCH ACTION WERE TAKEN DIRECTLY BY SUCH GRANTOR.  EACH SUCH
POWER OF ATTORNEY IS A POWER COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE
UNTIL ALL OF THE OBLIGATIONS ARE PAID IN FULL IN CASH.


 

Section 2.6    Copies of Letters and Documents.  The Collateral Agent shall
promptly provide the Required Lender Representative copies of any letters or
documents it receives in connection with any Deposit Account, including letters
and documents related to the termination or opening of any Deposit Account.  In
addition, the Collateral Agent shall provide to any Lender Representative, upon
such Lender Representative’s request, copies of any letters or documents the
Collateral Agent receives from any Grantor or any other Person in connection
with this Agreement, including additional Security Documents.  A copy of each
notice provided by a Lender Representative to the Collateral Agent under the
Security Documents shall be promptly delivered by the sender to the Required
Lender Representative.

 

9

--------------------------------------------------------------------------------


 

Section 2.7    Intercreditor Agreements.  The Lender Representatives expressly
acknowledge and agree that notwithstanding anything herein to the contrary, the
Liens and security interests granted to the Collateral Agent pursuant to this
agreement in any Collateral and the exercise of any right or remedy by the
Collateral Agent with respect to any Collateral hereunder are subject to the
limitations and provisions of (i) the Revolver Intercreditor Agreement and
(ii) the General Intercreditor Agreement.  In the event of any conflict between
the terms of any Intercreditor Agreement and this agreement, the terms of the
Intercreditor Agreements shall govern and control.

 


SECTION 3.  EVENT OF DEFAULT; REMEDIES.


 

Section 3.1      Event of Default.

 


(A)           UPON ACTUAL RECEIPT BY AN OFFICER OF THE COLLATERAL AGENT’S
CORPORATE TRUST DEPARTMENT OF A NOTICE OF DEFAULT FROM THE REQUIRED LENDER
REPRESENTATIVE, THE COLLATERAL AGENT SHALL, WITHIN FIVE BUSINESS DAYS
THEREAFTER, SEND A COPY THEREOF TO EACH LENDER REPRESENTATIVE AND SHALL NOTIFY
EACH LENDER REPRESENTATIVE, IN THE MANNER PROVIDED IN SECTION 9.2, THAT A NOTICE
OF DEFAULT HAS BEEN RECEIVED BY THE COLLATERAL AGENT.  UPON RECEIPT OF ANY
WRITTEN DIRECTIONS PURSUANT TO SECTION 2.3(A), THE COLLATERAL AGENT SHALL,
WITHIN FIVE BUSINESS DAYS THEREAFTER, SEND A COPY THEREOF TO EACH LENDER
REPRESENTATIVE.


 


(B)           THE REQUIRED LENDER REPRESENTATIVE GIVING A NOTICE OF DEFAULT
SHALL BE ENTITLED TO WITHDRAW IT BY DELIVERING WRITTEN NOTICE OF WITHDRAWAL TO
THE COLLATERAL AGENT (I) BEFORE THE COLLATERAL AGENT TAKES ANY ACTION TO
EXERCISE ANY REMEDY WITH RESPECT TO THE COLLATERAL OR (II) THEREAFTER, IF BMCA
OTHERWISE INDEMNIFIES THE COLLATERAL AGENT AND THE BENEFICIARIES (IN A MANNER
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT AND THE LENDER REPRESENTATIVES
IN THEIR SOLE DISCRETION) WITH RESPECT TO ALL COSTS AND EXPENSES INCURRED BY THE
COLLATERAL AGENT AND THE BENEFICIARIES IN CONNECTION WITH REVERSING ALL ACTIONS
THE COLLATERAL AGENT HAS TAKEN TO EXERCISE ANY REMEDY OR REMEDIES WITH RESPECT
TO THE COLLATERAL.  THE COLLATERAL AGENT SHALL IMMEDIATELY NOTIFY BMCA AS TO THE
RECEIPT AND CONTENTS OF ANY SUCH NOTICE OF WITHDRAWAL AND SHALL PROMPTLY NOTIFY
EACH LENDER REPRESENTATIVE, IN THE MANNER PROVIDED IN SECTION 9.2, OF THE
WITHDRAWAL OF ANY NOTICE OF DEFAULT AND SHALL PROMPTLY SEND A COPY OF ANY SUCH
NOTICE OF WITHDRAWAL TO EACH LENDER REPRESENTATIVE.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE REQUIRED LENDER REPRESENTATIVE SHALL NOT BE DEEMED TO HAVE
KNOWLEDGE OF ANY EVENT OF DEFAULT UNDER ANY CREDIT DOCUMENT TO WHICH IT IS NOT A
PARTY UNTIL IT HAS RECEIVED NOTICE FROM THE COMPANY AND/OR THE RESPECTIVE LENDER
REPRESENTATIVE REGARDING SUCH EVENT OF DEFAULT.  THE REQUIRED LENDER
REPRESENTATIVE SHALL NOT BE OBLIGATED TO GIVE A NOTICE OF DEFAULT UNTIL SUCH
NOTICE OF AN EVENT OF DEFAULT IS GIVEN TO THE REQUIRED LENDER REPRESENTATIVE.

 

10

--------------------------------------------------------------------------------


 


SECTION 3.2    REMEDIES.

 


(A)           UPON ACTUAL RECEIPT OF A NOTICE OF DEFAULT FROM THE REQUIRED
LENDER REPRESENTATIVE PURSUANT TO SECTION 3.1(A), AND IRRESPECTIVE OF WHETHER
THE COLLATERAL AGENT HAS DELIVERED NOTICES TO THE LENDER REPRESENTATIVES
PURSUANT TO SECTION 3.1(A), THE COLLATERAL AGENT SHALL EXERCISE THE RIGHTS AND
REMEDIES PROVIDED IN THIS SECTION 3 AND THE RIGHTS AND REMEDIES PROVIDED IN ANY
OF THE SECURITY DOCUMENTS IN ACCORDANCE WITH INSTRUCTIONS OF THE REQUIRED LENDER
REPRESENTATIVE.


 


(B)           EACH GRANTOR HEREBY WAIVES PRESENTMENT, DEMAND, PROTEST OR ANY
NOTICE (TO THE EXTENT PERMITTED BY APPLICABLE LAW AND EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT) OF ANY KIND IN CONNECTION WITH THIS
AGREEMENT, ANY COLLATERAL OR ANY SECURITY DOCUMENT.


 


(C)           EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL POWER AND
AUTHORITY IN THE NAME OF SUCH GRANTOR OR IN ITS OWN NAME, FROM TIME TO TIME IN
THE COLLATERAL AGENT’S DISCRETION, DURING THE CONTINUATION OF ANY EVENT OF
DEFAULT, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT AND ANY OF
THE SECURITY DOCUMENTS AND HEREBY GIVES THE COLLATERAL AGENT THE POWER AND RIGHT
ON BEHALF OF SUCH GRANTOR, WITHOUT ASSENT BY SUCH GRANTOR, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TO DO THE FOLLOWING:


 

(I)            TO ASK FOR, DEMAND, SUE FOR, COLLECT, RECEIVE AND GIVE
ACQUITTANCE FOR ANY AND ALL MONEYS DUE OR TO BECOME DUE WITH RESPECT TO THE
COLLATERAL,

 

(II)           TO RECEIVE, TAKE, INDORSE, ASSIGN AND DELIVER ANY AND ALL CHECKS,
NOTES, DRAFTS, ACCEPTANCES, DOCUMENTS AND OTHER NEGOTIABLE AND NONNEGOTIABLE
INSTRUMENTS, DOCUMENTS AND CHATTEL PAPER TAKEN OR RECEIVED BY THE COLLATERAL
AGENT IN CONNECTION HEREWITH AND THEREWITH,

 

(III)          TO COMMENCE, FILE, PROSECUTE, DEFEND, SETTLE, COMPROMISE OR
ADJUST ANY CLAIM, SUIT, ACTION OR PROCEEDING WITH RESPECT TO THE COLLATERAL, AND

 

(IV)          TO SELL, TRANSFER, ASSIGN OR OTHERWISE DEAL IN OR WITH THE
COLLATERAL OR ANY PART THEREOF PURSUANT TO THE TERMS AND CONDITIONS HEREUNDER
AND THEREUNDER.

 

Section 3.3    Right to Initiate Judicial Proceedings, etc.

 


(A)           EVEN IF THE COLLATERAL AGENT HAS NOT RECEIVED A NOTICE OF DEFAULT
FROM THE REQUIRED LENDER REPRESENTATIVE, THE COLLATERAL AGENT SHALL NEVERTHELESS
HAVE THE RIGHT AND POWER TO INSTITUTE AND MAINTAIN SUCH SUITS AND PROCEEDINGS AS
IT MAY DEEM APPROPRIATE TO PROTECT AND ENFORCE THE RIGHTS VESTED IN IT BY THIS
AGREEMENT AND EACH SECURITY DOCUMENT; PROVIDED, HOWEVER, THAT AS SET FORTH IN
SECTION 2.3(A), FORECLOSURE OF THE LIENS AND SECURITY INTERESTS IN THE
COLLATERAL MAY NOT BE COMMENCED PRIOR TO THE COLLATERAL AGENT’S RECEIPT OF A
NOTICE OF DEFAULT AND INSTRUCTIONS FROM THE REQUIRED LENDER REPRESENTATIVE.


 


(B)           IF AND ONLY IF THE COLLATERAL AGENT SHALL HAVE RECEIVED A NOTICE
OF DEFAULT AND AN AUTHORIZATION AND DIRECTION TO ACT, FROM THE REQUIRED LENDER
REPRESENTATIVE AND


 

11

--------------------------------------------------------------------------------


 


DURING SUCH TIME AS SUCH NOTICE OF DEFAULT SHALL NOT HAVE BEEN WITHDRAWN, THE
COLLATERAL AGENT MAY, EITHER AFTER ENTRY OR WITHOUT ENTRY, PROCEED BY SUIT OR
SUITS AT LAW OR IN EQUITY TO FORECLOSE UPON THE COLLATERAL AND TO SELL ALL OR,
FROM TIME TO TIME, ANY OF THE COLLATERAL UNDER THE JUDGMENT OR DECREE OF A COURT
OF COMPETENT JURISDICTION.


 

Section 3.4    Appointment of a Receiver.  If a receiver of the Collateral shall
be required to be appointed in any judicial proceeding, the Collateral Agent may
be appointed as such receiver.  Notwithstanding the appointment of a receiver,
the Collateral Agent shall be entitled to retain possession and control of all
cash held by or deposited with it or its agents pursuant to any provision of
this Agreement or any Security Document.

 

Section 3.5    Exercise of Powers.  All of the powers, remedies and rights of
the Collateral Agent as set forth in this Agreement may be exercised by the
Collateral Agent in respect of any Security Document as though set forth therein
and all the powers, remedies and rights of the Collateral Agent as set forth in
any Security Document may be exercised from time to time as herein and therein
provided.

 

Section 3.6    Remedies Not Exclusive.

 


(A)           NO REMEDY CONFERRED UPON OR RESERVED TO THE COLLATERAL AGENT
HEREIN OR IN THE SECURITY DOCUMENTS IS INTENDED TO BE EXCLUSIVE OF ANY OTHER
REMEDY OR REMEDIES, BUT EVERY SUCH REMEDY SHALL BE CUMULATIVE AND SHALL BE IN
ADDITION TO EVERY OTHER REMEDY CONFERRED HEREIN OR IN ANY OF THE SECURITY
DOCUMENTS OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY STATUTE.


 


(B)           NO DELAY OR OMISSION OF THE COLLATERAL AGENT TO EXERCISE ANY
RIGHT, REMEDY OR POWER ACCRUING UPON ANY EVENT OF DEFAULT SHALL IMPAIR ANY SUCH
RIGHT, REMEDY OR POWER OR SHALL BE CONSTRUED TO BE A WAIVER OF ANY SUCH EVENT OF
DEFAULT OR AN ACQUIESCENCE THEREIN; AND EVERY RIGHT, POWER AND REMEDY GIVEN BY
THIS AGREEMENT OR ANY SECURITY DOCUMENT TO THE COLLATERAL AGENT MAY BE EXERCISED
FROM TIME TO TIME.


 


(C)           IN CASE THE COLLATERAL AGENT SHALL HAVE PROCEEDED TO ENFORCE ANY
RIGHT, REMEDY OR POWER UNDER THIS AGREEMENT OR ANY SECURITY DOCUMENT AND THE
PROCEEDING FOR THE ENFORCEMENT THEREOF SHALL HAVE BEEN DISCONTINUED OR ABANDONED
FOR ANY REASON OR SHALL HAVE BEEN DETERMINED ADVERSELY TO THE COLLATERAL AGENT,
THEN AND IN EVERY SUCH CASE THE GRANTORS, THE COLLATERAL AGENT AND THE
BENEFICIARIES SHALL, SUBJECT TO ANY EFFECT OF OR DETERMINATION IN SUCH
PROCEEDING, SEVERALLY AND RESPECTIVELY BE RESTORED TO THEIR FORMER POSITIONS AND
RIGHTS HEREUNDER AND UNDER SUCH SECURITY DOCUMENT WITH RESPECT TO THE COLLATERAL
AND IN ALL OTHER RESPECTS, AND THEREAFTER ALL RIGHTS, REMEDIES AND POWERS OF THE
COLLATERAL AGENT SHALL CONTINUE AS THOUGH NO SUCH PROCEEDING HAD BEEN TAKEN.


 


(D)           ALL RIGHTS OF ACTION AND RIGHTS TO ASSERT CLAIMS UPON OR UNDER
THIS AGREEMENT AND THE SECURITY DOCUMENTS MAY BE ENFORCED BY THE COLLATERAL
AGENT WITHOUT THE POSSESSION OF ANY DEBT INSTRUMENT OR THE PRODUCTION THEREOF IN
ANY TRIAL OR OTHER PROCEEDING RELATIVE THERETO, AND ANY SUCH SUIT OR PROCEEDING
INSTITUTED BY THE COLLATERAL AGENT SHALL BE BROUGHT IN ITS NAME AS COLLATERAL
AGENT AND ANY RECOVERY OF JUDGMENT SHALL BE HELD AS PART OF THE COLLATERAL.


 

12

--------------------------------------------------------------------------------


 

Section 3.7    Limitation on Collateral Agent’s Duties in Respect of
Collateral.  Beyond its duties set forth in this Agreement as to the custody
thereof and the accounting to the Grantors and the Required Lender
Representative for moneys received by it hereunder, the Collateral Agent shall
not have any duty to the Grantors or the Beneficiaries as to any Collateral in
its possession or control or in the possession or control of any agent or
nominee of it or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.  To the extent, however,
that the Collateral Agent or an agent or nominee of the Collateral Agent
maintains possession or control of any of the Collateral or the Security
Documents at any office of a Grantor, the Collateral Agent shall, or shall
instruct such agent or nominee to, grant such Grantor the access to such
Collateral or Security Documents which such Grantor requires for the conduct of
its business, as permitted by the Credit Documents, so long as the Collateral
Agent shall not have received a Notice of Default from the Required Lender
Representative.

 

Section 3.8    Limitation by Law.  All the provisions of this Section 3 and the
Security Agreement insofar as they relate to the exercise of power by the
Collateral Agent are intended to be subject to all applicable mandatory
provisions of law which may be controlling in the premises and to be limited to
the extent necessary so that they will not render this Agreement invalid or
unenforceable in whole or in part.

 

Section 3.9    Absolute Rights of the Beneficiaries.  Notwithstanding any other
provision of this Agreement or any provision of any Security Document, neither
the right of each Secured Party, which is absolute and unconditional, to receive
payments of the Secured Debt held by such Secured Party on or after the due date
thereof as therein expressed, to institute suit for the enforcement of such
payment on or after such due date, or to assert its position and views as a
secured or unsecured creditor in, and to otherwise exercise any right (other
than the right to enforce the security interest in the Collateral, which shall
in all circumstances be exercisable only by the Collateral Agent and only as
provided in this Agreement and the Security Documents) which such Secured Party
may have in connection with, a case under the Bankruptcy Code in which a Grantor
is a debtor, nor the obligation of each Grantor, which is also absolute and
unconditional, to pay the Secured Debt owing by such Grantor to each Secured
Party at the time and place expressed therein shall be impaired or affected
without the consent of such Secured Party.

 


SECTION 4.  COLLATERAL ACCOUNT; APPLICATION OF MONEYS.


 

Section 4.1    The Collateral Account.  The Collateral Agent shall establish as
necessary an account which shall be entitled the “Collateral Account” (the
“Collateral Account”).  All moneys which are received by the Collateral Agent
with respect to the Collateral at any time after a Notice of Default shall have
been given to the Collateral Agent by the Required Lender Representative and
shall not have been withdrawn shall be deposited in the Collateral Account and
thereafter shall be held, applied and/or disbursed by the Collateral Agent in
accordance with the terms of this Agreement.  Any interest or other income
received on such investment and reinvestment of the moneys on deposit the
Collateral Account after a Notice of Default shall have been given to the
Collateral Agent by the Required Lender Representative and shall not have been
withdrawn shall become part of the moneys on deposit in the Collateral Account
and be allocated pursuant to the Security Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 4.2    Application of Moneys.  Any cash held by or on behalf of the
Collateral Agent and all cash proceeds received by or on behalf of the
Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral may, at the instruction of
the Required Lender Representative, be held by the Collateral Agent as
collateral for, and/or then or at any time thereafter applied in whole or in
part by the Collateral Agent for the ratable benefit of the Secured Parties
against, all or any part of the Secured Obligations, in the following manner:

 


(A)           FIRST, PAID TO THE COLLATERAL AGENT FOR ANY AMOUNTS THEN OWING TO
THE COLLATERAL AGENT HEREUNDER;


 


(B)           SECOND, PAID TO THE AGENTS FOR ANY AMOUNTS THEN OWING TO THE
AGENTS PURSUANT TO SECTION 8.04 OF THE CREDIT AGREEMENT OR OTHERWISE UNDER THE
LOAN DOCUMENTS AND THE NOTE TRUSTEES FOR ANY AMOUNTS OWING TO THE TRUSTEES UNDER
THE EXISTING INDENTURES, RESPECTIVELY, RATABLY IN ACCORDANCE WITH THE AMOUNTS
THEN OWING TO THE AGENTS AND THE TRUSTEES; AND


 


(C)           THIRD, RATABLY PAID TO THE LENDERS, THE HOLDERS OF THE EXISTING
NOTES AND THE HEDGE BANKS, FOR ANY AMOUNTS THEN OWING TO THEM, IN THEIR
CAPACITIES AS SUCH, UNDER THE LOAN DOCUMENTS AND THE EXISTING INDENTURES,
RESPECTIVELY RATABLY, IN ACCORDANCE WITH THE AMOUNTS THEN OWING TO THE LENDERS,
THE HOLDERS OF THE EXISTING NOTES AND THE HEDGE BANKS.


 

The Lender Representatives agree on behalf of their respective Secured Parties
that they will provide the Collateral Agent with tax forms which the Collateral
Agent may reasonably require prior to any distribution of funds.

 

SECTION 5.  AGREEMENTS WITH THE COLLATERAL AGENT.

 

Section 5.1    Delivery of Documents.  On or promptly after the date hereof,
BMCA will deliver to the Collateral Agent true and complete copies of each
Credit Document, Debt Instrument and Security Document; provided, however, that
the failure to provide the Collateral Agent with copies of such documents shall
not affect the rights of the Beneficiaries or the validity of the Collateral
Agent’s actions taken hereunder.  BMCA further agrees that, promptly upon the
execution thereof, BMCA will deliver to the Collateral Agent a true and complete
copy of any other Credit Documents, Debt Instruments and Security Documents
entered into by any Grantor subsequent to the date hereof, and a true and
complete copy of any and all amendments, modifications or supplements to any
Credit Document, Debt Instrument or Security Document entered into by any
Grantor subsequent to the date hereof.

 

Section 5.2    Information as to Secured Parties.

 


(A)           BMCA AGREES TO DELIVER TO THE COLLATERAL AGENT BY DECEMBER 1 IN
EACH YEAR, COMMENCING DECEMBER 1, 2007, AND AT ANY OTHER TIME OR TIMES UPON
REQUEST OF THE COLLATERAL AGENT, A LIST SETTING FORTH EACH LENDER REPRESENTATIVE
AND THE INFORMATION REQUIRED PURSUANT TO SECTION 9.2 TO SEND NOTICES TO EACH
SUCH LENDER REPRESENTATIVE.


 

14

--------------------------------------------------------------------------------


 


(B)           AT ANY TIME AFTER THE COLLATERAL AGENT HAS RECEIVED A NOTICE OF
DEFAULT FROM THE REQUIRED LENDER REPRESENTATIVE, AND SO LONG AS SUCH NOTICE OF
DEFAULT HAS NOT BEEN WITHDRAWN, UPON THE REQUEST OF THE COLLATERAL AGENT, EACH
LENDER REPRESENTATIVE AGREES THAT IT SHALL DELIVER TO THE COLLATERAL AGENT,
WITHIN FIVE BUSINESS DAYS FOLLOWING THE RECEIPT OF SUCH REQUEST, A SCHEDULE
SETTING FORTH THE AGGREGATE PRINCIPAL AMOUNT OF SECURED DEBT OWING TO EACH
SECURED PARTY OF SUCH LENDER REPRESENTATIVE, THE INTEREST RATE OR RATES AND THE
LETTER OF CREDIT FEE OR FEES THEN IN EFFECT WITH RESPECT TO SUCH SECURED DEBT
AND SUCH OTHER INFORMATION AS THE COLLATERAL AGENT MAY REQUEST TO MAKE
DISTRIBUTIONS PURSUANT TO SECTION 4.2.


 

Section 5.3    Compensation and Expenses.  The Grantors jointly and severally
agree to pay to the Collateral Agent as compensation for the Collateral Agent’s
services hereunder and under the Security Documents and for administering the
Secured Debt Collateral, (a) such fees as shall be agreed to in writing from
time to time between BMCA and the Collateral Agent and (b) from time to time,
upon demand, all of the reasonable and documented fees, costs and expenses of
the Collateral Agent (including the reasonable fees and disbursements of its
counsel and such special counsel as the Collateral Agent elects to retain)
(x) arising in connection with the preparation, execution, delivery,
modification, restatement, amendment or termination of this Agreement and each
Security Document or the enforcement (whether in the context of a civil action,
adversary proceeding, workout or otherwise) of any of the provisions hereof or
thereof, or (y) incurred or required or otherwise advanced in connection with
the administration of the Collateral, the sale or other disposition of
Collateral and the preservation, protection or defense of the Collateral Agent’s
rights under this Agreement and in and to the Collateral.  As security for such
payment, the Collateral Agent shall have a lien prior to the Secured Debt upon
all Collateral and other property and funds held or collected by the Collateral
Agent as part of the Collateral.  The obligation of the Grantors to pay any and
all fees, expenses, indemnities and other amounts due hereunder shall be joint
and several and shall survive termination of this Agreement and resignation or
removal of the Collateral Agent.

 

Section 5.4    Stamp and Other Similar Taxes.  The Grantors jointly and
severally agree to indemnify and hold harmless the Collateral Agent and each
Secured Party from, and shall reimburse the Collateral Agent and each Secured
Party for, any present or future claim for liability for any stamp or other
similar tax and any penalties or interest with respect thereto, which may be
assessed, levied or collected by any jurisdiction in connection with this
Agreement, any Security Document, the Collateral, or the attachment or
perfection of the security interest granted to the Collateral Agent in any
Collateral.  The obligations of the Grantors under this Section 5.4 shall
survive the termination of the other provisions of this Agreement.

 

Section 5.5    Filing Fees, Excise Taxes, etc.  The Grantors jointly and
severally agree to pay or to reimburse the Collateral Agent for any and all
reasonable amounts in respect of all search, filing, recording and registration
fees, taxes, excise taxes and other similar imposts which may be payable or
determined to be payable in respect of the execution, delivery, performance and
enforcement of this Agreement and each Security Document and agrees to save the
Collateral Agent harmless from and against any and all liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes and
fees.  The obligations of the Grantors

 

15

--------------------------------------------------------------------------------


 

under this Section 5.5 shall survive the termination of the other provisions of
this Agreement and resignation or removal of the Collateral Agent.

 

Section 5.6    Indemnification.

 


(A)           THE GRANTORS JOINTLY AND SEVERALLY AGREE TO PAY, INDEMNIFY AND
HOLD THE COLLATERAL AGENT AND ITS OFFICERS, EMPLOYEES, DIRECTORS, AGENTS AND
REPRESENTATIVES AND EACH OF ITS AGENTS HARMLESS FROM AND AGAINST ANY AND ALL
LIABILITIES, CLAIMS, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER WITH RESPECT TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND
ADMINISTRATION OF THIS AGREEMENT AND THE SECURITY DOCUMENTS, EXCEPT TO THE
EXTENT THE SAME CONSTITUTE DIRECT MONEY DAMAGES ARISING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE COLLATERAL AGENT, OR IF THE AGENT IS
SEEKING INDEMNIFICATION, FROM THE AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  AS SECURITY FOR SUCH PAYMENT, THE COLLATERAL AGENT SHALL HAVE A
LIEN PRIOR TO THE SECURED DEBT UPON ALL COLLATERAL AND OTHER PROPERTY AND FUNDS
HELD OR COLLECTED BY THE COLLATERAL AGENT AS PART OF THE COLLATERAL.


 


(B)           IN ANY SUIT, PROCEEDING OR ACTION BROUGHT BY THE COLLATERAL AGENT
UNDER OR WITH RESPECT TO THE COLLATERAL FOR ANY SUM OWING THEREUNDER, OR TO
ENFORCE ANY PROVISIONS THEREOF, OR OF ANY OF THE SECURITY DOCUMENTS OR THIS
AGREEMENT, THE GRANTORS WILL SAVE, INDEMNIFY AND KEEP THE COLLATERAL AGENT AND
THE SECURED PARTIES HARMLESS FROM AND AGAINST ALL EXPENSE, LOSS OR DAMAGE
SUFFERED BY REASON OF ANY DEFENSE, SETOFF, COUNTERCLAIM, RECOUPMENT OR REDUCTION
OF LIABILITY WHATSOEVER OF THE OBLIGEE THEREUNDER, ARISING OUT OF A BREACH BY
ANY GRANTOR OF ANY OF ITS OBLIGATIONS HEREUNDER OR THEREUNDER OR ARISING OUT OF
ANY OTHER AGREEMENT, INDEBTEDNESS OR LIABILITY AT ANY TIME OWING TO OR IN FAVOR
OF SUCH OBLIGEE OR ITS SUCCESSORS FROM SUCH GRANTOR, AND ALL SUCH OBLIGATIONS OF
THE GRANTORS SHALL BE AND REMAIN ENFORCEABLE AGAINST AND ONLY AGAINST THE
GRANTORS AND SHALL NOT BE ENFORCEABLE AGAINST THE COLLATERAL AGENT OR ANY
SECURED PARTY.


 


(C)           THE AGREEMENTS AND OBLIGATIONS OF THE GRANTORS IN THIS SECTION 5.6
SHALL SURVIVE RESIGNATION OR REMOVAL OF THE COLLATERAL AGENT AND THE TERMINATION
OF THE OTHER PROVISIONS OF THIS AGREEMENT.


 

Section 5.7    Further Assurances.  At any time and from time to time and at the
sole expense of the Grantors, each Grantor will promptly execute and deliver any
and all such further instruments and documents and take such further action as
the Required Lender Representative reasonably determines is necessary or
desirable for the Secured Parties to obtain the full benefits of this Agreement.

 

SECTION 6.  COLLATERAL AGENT.

 

Section 6.1    Acceptance of Duties.  The Collateral Agent, for itself and its
successors, accepts the duties and obligations required by this Agreement upon
the terms and conditions hereof, including those contained in this Section 6.

 

16

--------------------------------------------------------------------------------

 

Section 6.2       Exculpatory Provisions.

 


(A)           THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE IN ANY MANNER
WHATSOEVER FOR THE CORRECTNESS OF ANY RECITALS, STATEMENTS, REPRESENTATIONS OR
WARRANTIES CONTAINED HEREIN OR IN ANY NOTICE OF DEFAULT OR IN ANY INSTRUCTIONS
PURPORTED TO BE FROM THE REQUIRED LENDER REPRESENTATIVE, EXCEPT FOR THOSE MADE
BY THE COLLATERAL AGENT.  THE COLLATERAL AGENT MAKES NO REPRESENTATIONS AS TO
THE VALUE OR CONDITION OF THE SECURED DEBT COLLATERAL OR ANY PART THEREOF, OR AS
TO THE TITLE OF ANY GRANTOR THERETO OR AS TO THE SECURITY AFFORDED BY THE
SECURITY DOCUMENTS OR THIS AGREEMENT OR, EXCEPT AS SET FORTH IN SECTION 2.2, AS
TO THE VALIDITY, EXECUTION, ENFORCEABILITY, LEGALITY OR SUFFICIENCY OF THIS
AGREEMENT, ANY CREDIT DOCUMENT, ANY SECURITY DOCUMENT OR OF THE SECURED DEBT
SECURED HEREBY AND THEREBY, AND THE COLLATERAL AGENT SHALL INCUR NO LIABILITY OR
RESPONSIBILITY IN RESPECT OF ANY SUCH MATTERS.  THE COLLATERAL AGENT SHALL NOT
BE RESPONSIBLE FOR INSURING THE COLLATERAL OR FOR THE PAYMENT OF TAXES, CHARGES,
ASSESSMENTS OR LIENS UPON THE COLLATERAL OR OTHERWISE AS TO THE MAINTENANCE OF
THE COLLATERAL, EXCEPT THAT (I) IN THE EVENT THE COLLATERAL AGENT ENTERS INTO
POSSESSION OF A PART OR ALL OF THE COLLATERAL, THE COLLATERAL AGENT SHALL
PRESERVE THE PART IN ITS POSSESSION, AND (II) THE COLLATERAL AGENT WILL
PROMPTLY, AND AT ITS OWN EXPENSE, TAKE SUCH ACTION AS MAY BE NECESSARY DULY TO
REMOVE AND DISCHARGE (BY BONDING OR OTHERWISE) ANY COLLATERAL AGENT’S LIEN ON
ANY PART OF THE COLLATERAL OR ANY OTHER LIEN ON ANY PART OF THE COLLATERAL
RESULTING FROM CLAIMS AGAINST IT NOT RELATED TO THE ADMINISTRATION OF THE
COLLATERAL OR (IF SO RELATED) RESULTING FROM GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON ITS PART.


 


(B)           THE COLLATERAL AGENT SHALL NOT BE REQUIRED TO ASCERTAIN OR INQUIRE
AS TO THE PERFORMANCE BY ANY GRANTOR OF ANY OF THE COVENANTS OR AGREEMENTS
CONTAINED HEREIN, IN ANY CREDIT DOCUMENT, SECURITY DOCUMENT OR IN ANY DEBT
INSTRUMENT.  WHENEVER IT IS NECESSARY, OR IN THE OPINION OF THE COLLATERAL AGENT
ADVISABLE, FOR THE COLLATERAL AGENT TO ASCERTAIN THE AMOUNT OF SECURED DEBT THEN
HELD BY A SECURED PARTY, THE COLLATERAL AGENT MAY RELY ON A CERTIFICATE OF SUCH
SECURED PARTY’S LENDER REPRESENTATIVE AS TO SUCH AMOUNT.


 


(C)           DBTCA SHALL, IN ITS INDIVIDUAL CAPACITY AND AT ITS OWN COST AND
EXPENSE, PROMPTLY TAKE ALL ACTION AS MAY BE NECESSARY TO DISCHARGE ANY
COLLATERAL AGENT’S LIENS OR ANY OTHER LIEN RESULTING FROM CLAIMS AGAINST IT NOT
RELATED TO THE ADMINISTRATION OF THE COLLATERAL OR (IF SO RELATED) RESULTING
FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON ITS PART.


 


(D)           THE COLLATERAL AGENT SHALL NOT BE PERSONALLY LIABLE FOR ANY ACTS,
OMISSIONS, ERRORS OF JUDGMENT OR MISTAKES OF FACT OR LAW MADE, TAKEN OR OMITTED
TO BE MADE OR TAKEN BY IT IN ACCORDANCE WITH THIS AGREEMENT OR ANY SECURITY
DOCUMENT (INCLUDING, WITHOUT LIMITATION, ACTS, OMISSIONS, ERRORS OR MISTAKES
WITH RESPECT TO THE COLLATERAL), EXCEPT FOR THOSE ARISING OUT OF OR IN
CONNECTION WITH THE COLLATERAL AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. 
IN NO EVENT SHALL THE COLLATERAL AGENT BE LIABLE FOR INCIDENTAL, INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES, REGARDLESS OF THE FORM OF ACTION AND EVEN IF
THE SAME WERE FORESEEABLE.  NOTWITHSTANDING ANYTHING SET FORTH HEREIN TO THE
CONTRARY, THE COLLATERAL AGENT SHALL HAVE A DUTY OF REASONABLE CARE WITH RESPECT
TO ANY COLLATERAL WHICH

 

17

--------------------------------------------------------------------------------


 


IS DELIVERED TO THE COLLATERAL AGENT OR ITS DESIGNATED REPRESENTATIVES AND IS IN
THE COLLATERAL AGENT’S OR ITS DESIGNATED REPRESENTATIVES’ POSSESSION AND
CONTROL.


 


(E)           THE COLLATERAL AGENT SHALL NOT BE LIABLE FOR ANY CLAIMS, LOSSES,
LIABILITIES, DAMAGES, COSTS, EXPENSES AND JUDGMENTS (INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES) DUE TO FORCES BEYOND THE REASONABLE CONTROL OF THE
COLLATERAL AGENT, INCLUDING, WITHOUT LIMITATION, STRIKES, WORK STOPPAGES, ACT OF
GOD, AND INTERRUPTIONS, LOSS OR MALFUNCTIONS OF UTILITIES, COMMUNICATIONS OR
COMPUTER (SOFTWARE OR HARDWARE) SERVICES.


 

Section 6.3       Delegation of Duties; Appointment of Administrative Agent as
Sub-Agent.

 


(A)           THE COLLATERAL AGENT MAY EXECUTE ANY OF THE POWERS HEREOF AND
PERFORM ANY DUTY HEREUNDER EITHER DIRECTLY OR BY OR THROUGH AGENTS, NOMINEES OR
ATTORNEYS-IN-FACT.  THE COLLATERAL AGENT MAY ACT AND RELY, AND SHALL BE
PROTECTED IN ACTING AND RELYING ON, THE OPINION OR ADVICE OR, OR INFORMATION
OBTAINED FROM, ANY COUNSEL, ACCOUNTANT, APPRAISER OR OTHER EXPERT OR ADVISER,
WHETHER RETAINED OR EMPLOYED BY THE COLLATERAL AGENT OR THE REQUIRED LENDER
REPRESENTATIVE, IN RELATION TO ANY MATTER IN CONNECTION WITH THIS AGREEMENT, THE
SECURITY AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR WRITING.  THE COLLATERAL
AGENT SHALL BE ENTITLED TO ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING
TO SUCH POWERS AND DUTIES.  THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE FOR
ANY ACTS OR OMISSIONS, INCLUDING ANY NEGLIGENCE OR MISCONDUCT, OF ANY AGENTS,
DESIGNATED REPRESENTATIVES, NOMINEES OR ATTORNEYS-IN-FACT SELECTED BY IT WITHOUT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


(B)           THE COLLATERAL AGENT HEREBY APPOINTS THE ADMINISTRATIVE AGENT TO
ACT AS ITS SUB-AGENT HEREUNDER, AND IN CONNECTION WITH EACH OF THE OTHER LOAN
DOCUMENTS.  THE ADMINISTRATIVE AGENT, FOR ITSELF AND ITS SUCCESSORS, ACCEPTS THE
DUTIES AND OBLIGATIONS REQUIRED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
UPON THE TERMS AND CONDITIONS HEREOF AND THEREOF.


 

Section 6.4       Reliance by Collateral Agent.

 


(A)           WHENEVER IN THE ADMINISTRATION OF THIS AGREEMENT THE COLLATERAL
AGENT SHALL DEEM IT NECESSARY OR DESIRABLE THAT A MATTER BE PROVED OR
ESTABLISHED WITH RESPECT TO ANY GRANTOR IN CONNECTION WITH THE TAKING, SUFFERING
OR OMITTING OF ANY ACTION HEREUNDER BY THE COLLATERAL AGENT, SUCH MATTER (UNLESS
OTHER EVIDENCE IN RESPECT THEREOF BE HEREIN SPECIFICALLY PRESCRIBED) MAY BE
DEEMED TO BE PROVED OR ESTABLISHED BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF
SUCH GRANTOR DELIVERED TO THE COLLATERAL AGENT, AND SUCH CERTIFICATE SHALL BE
FULL WARRANTY TO THE COLLATERAL AGENT FOR ANY ACTION TAKEN, SUFFERED OR OMITTED
IN RELIANCE THEREON WITHOUT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SUBJECT,
HOWEVER, TO THE PROVISIONS OF SECTION 6.5.


 


(B)           THE COLLATERAL AGENT MAY CONSULT WITH COUNSEL, ACCOUNTANTS AND
OTHER EXPERTS, AND ANY OPINION OF INDEPENDENT COUNSEL, ANY SUCH ACCOUNTANT, AND
ANY SUCH OTHER EXPERT SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN
RESPECT OF ANY ACTION TAKEN OR SUFFERED BY IT HEREUNDER IN ACCORDANCE
THEREWITH.  THE COLLATERAL AGENT SHALL

 

18

--------------------------------------------------------------------------------


 


HAVE THE RIGHT AT ANY TIME TO SEEK INSTRUCTIONS CONCERNING THE ADMINISTRATION OF
THE COLLATERAL FROM ANY COURT OF COMPETENT JURISDICTION.


 


(C)           THE COLLATERAL AGENT MAY RELY, AND SHALL BE FULLY PROTECTED IN
ACTING, UPON ANY RESOLUTION, STATEMENT, CERTIFICATE, INSTRUMENT, OPINION,
REPORT, NOTICE, REQUEST, CONSENT, ORDER, BOND OR OTHER PAPER OR DOCUMENT WHICH
IT HAS NO REASON TO BELIEVE TO BE OTHER THAN GENUINE AND TO HAVE BEEN SIGNED OR
PRESENTED BY THE PROPER PARTY OR PARTIES OR, IN THE CASE OF TELECOPIES, TO HAVE
BEEN SENT BY THE PROPER PARTY OR PARTIES, INCLUDING THE INFORMATION PROVIDED BY
BMCA TO THE COLLATERAL AGENT PURSUANT TO SECTION 5.2.  IN THE ABSENCE OF ITS
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, THE COLLATERAL AGENT MAY RELY, AS TO THE
TRUTH OF THE STATEMENTS AND THE CORRECTNESS OF THE OPINIONS EXPRESSED THEREIN,
UPON ANY CERTIFICATES OR OPINIONS FURNISHED TO THE COLLATERAL AGENT AND
CONFORMING TO THE REQUIREMENTS OF THIS AGREEMENT OR ANY SECURITY DOCUMENT.


 


(D)           IF THE COLLATERAL AGENT HAS BEEN REQUESTED TO TAKE ACTION PURSUANT
TO SECTION 2.3, THE COLLATERAL AGENT SHALL NOT BE UNDER ANY OBLIGATION TO
EXERCISE ANY OF THE RIGHTS OR POWERS VESTED IN THE COLLATERAL AGENT BY THIS
AGREEMENT OR ANY SECURITY DOCUMENT UNLESS THE COLLATERAL AGENT SHALL HAVE BEEN
PROVIDED ADEQUATE SECURITY AND INDEMNITY AGAINST THE COSTS, EXPENSES AND
LIABILITIES WHICH MAY BE INCURRED BY IT IN COMPLYING WITH SUCH REQUEST OR
DIRECTION, INCLUDING SUCH REASONABLE ADVANCES AS MAY BE REQUESTED BY THE
COLLATERAL AGENT.


 


(E)           THE COLLATERAL AGENT SHALL NOT BE REQUIRED TO INQUIRE OR
INVESTIGATE A NOTICE OF DEFAULT OR WHETHER ANY INSTRUCTION PURPORTED TO BE GIVEN
BY THE REQUIRED LENDER REPRESENTATIVE WAS IN FACT SO GIVEN, OR WHETHER ANY SUCH
INSTRUCTION IS CONSISTENT WITH THE SECURITY AGREEMENT OR THIS AGREEMENT, AND THE
COLLATERAL AGENT MAY ASSUME THE FOREGOING AND SHALL BE PROTECTED IN RELYING
THEREON.


 


(F)            THE COLLATERAL AGENT SHALL HAVE NO DUTY AS TO ANY COLLATERAL IN
ITS POSSESSION OR CONTROL, OTHER THAN THOSE DUTIES SPECIFICALLY SET FORTH
HEREIN, OR THE POSSESSION OR CONTROL OF ANY AGENT OR BAILEE OR ANY INCOME
THEREON OR AS TO THE PRESERVATION OR RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER
RIGHTS PERTAINING THERETO.  THE COLLATERAL AGENT OR ITS AGENT OR DESIGNEE SHALL
ENDEAVOR TO FILE SUCH FINANCING AND CONTINUATION STATEMENTS AND RECORD SUCH
DOCUMENTS OR INSTRUMENTS IN SUCH PLACES AND AT SUCH TIMES AS SHALL BE DIRECTED
BY THE REQUIRED LENDER REPRESENTATIVE.  THE COLLATERAL AGENT SHALL NOT BE LIABLE
OR RESPONSIBLE FOR ANY LOSS OR DIMINUTION IN THE VALUE OF ANY OF THE COLLATERAL
BY REASON OR THE ACT OR OMISSION OF ANY CARRIER, FORWARDING AGENCY OR OTHER
AGENT OR BAILEE SELECTED BY THE COLLATERAL AGENT IN GOOD FAITH.


 


(G)           THE COLLATERAL AGENT SHALL NOT BE RESPONSIBLE FOR THE EXISTENCE,
GENUINENESS OR VALUE OF ANY OF THE COLLATERAL OR FOR THE VALIDITY, PERFECTION,
PRIORITY OR ENFORCEABILITY OR ANY LIENS ON ANY OF THE COLLATERAL, WHETHER
IMPAIRED BY OPERATION OF LAW OR BY REASON OF ANY ACTION OR OMISSION TO ACT ON
ITS PART HEREUNDER, EXCEPT TO THE EXTENT SUCH ACTION OR OMISSION CONSTITUTES
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF THE COLLATERAL AGENT, FOR
THE VALIDITY OR SUFFICIENCY OF THE COLLATERAL OR ANY AGREEMENT OR ASSIGNMENT
CONTAINED THEREIN, OR FOR THE VALIDITY OF ANY TITLE TO THE COLLATERAL OR
OTHERWISE AS TO THE MAINTENANCE OF THE COLLATERAL.  THE COLLATERAL AGENT SHALL
HAVE NO DUTY TO

 

19

--------------------------------------------------------------------------------


 


ASCERTAIN OR INQUIRE INTO THE PERFORMANCE OR OBSERVANCE BY ANY OTHER PARTY OF
THE TERMS OF THIS AGREEMENT, THE SECURITY AGREEMENT OR ANY OTHER AGREEMENT OR
DOCUMENT.


 


(H)           NONE OF THE PROVISIONS OF THIS AGREEMENT SHALL REQUIRE THE
COLLATERAL AGENT TO EXPEND OR RISK ITS OWN FUNDS OR OTHERWISE TO INCUR ANY
LIABILITY, FINANCIAL OR OTHERWISE, IN THE PERFORMANCE OF ANY OF ITS DUTIES
HEREUNDER, OR IN THE EXERCISE OF ANY OF ITS RIGHTS OR POWERS IF IT SHALL HAVE
REASONABLE GROUNDS FOR BELIEVING THAT REPAYMENT OF SUCH FUNDS OR INDEMNITY
SATISFACTORY TO IT AGAINST SUCH RISK OR LIABILITY IS NOT ASSURED TO IT.


 

Section 6.5       Limitations on Duties of the Collateral Agent.

 


(A)           THE COLLATERAL AGENT SHALL BE OBLIGED TO PERFORM SUCH DUTIES AND
ONLY SUCH DUTIES AS ARE SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY
SECURITY DOCUMENT, AND NO IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ INTO
THIS AGREEMENT OR ANY SECURITY DOCUMENT AGAINST THE COLLATERAL AGENT.  THE
COLLATERAL AGENT SHALL, UPON RECEIPT OF A NOTICE OF DEFAULT FROM THE REQUIRED
LENDER REPRESENTATIVE AND DURING SUCH TIME AS SUCH NOTICE OF DEFAULT SHALL NOT
HAVE BEEN WITHDRAWN, EXERCISE THE RIGHTS AND POWERS VESTED IN IT BY THIS
AGREEMENT OR BY ANY SECURITY DOCUMENT, AND THE COLLATERAL AGENT SHALL NOT BE
LIABLE WITH RESPECT TO ANY ACTION TAKEN OR OMITTED BY IT IN ACCORDANCE WITH THE
DIRECTION OF THE REQUIRED LENDER REPRESENTATIVE PURSUANT TO SECTION 2.3.


 


(B)           EXCEPT AS HEREIN OTHERWISE EXPRESSLY PROVIDED, INCLUDING, WITHOUT
LIMITATION, UPON THE WRITTEN REQUEST OF THE REQUIRED LENDER REPRESENTATIVE
PURSUANT TO SECTION 2.3, THE COLLATERAL AGENT SHALL NOT BE UNDER ANY OBLIGATION
TO TAKE ANY ACTION WHICH IS DISCRETIONARY UNDER THE PROVISIONS HEREOF OR UNDER
ANY SECURITY DOCUMENT.  WHENEVER REFERENCE IS MADE IN THIS AGREEMENT OR IN THE
SECURITY AGREEMENT, THE CREDIT DOCUMENTS, THE INTERCREDITOR AGREEMENTS (AS SUCH
TERM IS DEFINED IN THE CREDIT AGREEMENT) OR THE SECURITY DOCUMENTS TO ANY ACTION
BY, CONSENT, DESIGNATION, SPECIFICATION, REQUIREMENT OR APPROVAL OF, NOTICE,
REQUEST OR OTHER COMMUNICATION FROM, OR OTHER DIRECTION GIVEN OR ACTION TO BE
UNDERTAKEN OR TO BE (OR NOT TO BE) SUFFERED OR OMITTED BY THE COLLATERAL AGENT
TO ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF THIS AGREEMENT OR IN THE
SECURITY AGREEMENT OR THE SECURITY DOCUMENTS TO BE EXECUTED (OR NOT TO BE
EXECUTED) BY THE COLLATERAL AGENT OR TO ANY ELECTION, DECISION, OPINION,
ACCEPTANCE, USE OF JUDGMENT, EXPRESSION OF SATISFACTION OR OTHER EXERCISE OF
DISCRETION, RIGHTS OR REMEDIES TO BE MADE (OR NOT TO BE MADE) BY THE COLLATERAL
AGENT, IT IS UNDERSTOOD THAT IN ALL CASES THE COLLATERAL AGENT SHALL BE ACTING,
GIVING, WITHHOLDING, SUFFERING, OMITTING, MAKING OR OTHERWISE UNDERTAKING AND
EXERCISING THE SAME (OR SHALL NOT BE UNDERTAKING AND EXERCISING THE SAME) AS
DIRECTED BY THE REQUIRED LENDER REPRESENTATIVE IN ACCORDANCE WITH THIS
SECTION 6.5(B).  THIS PROVISION IS INTENDED SOLELY FOR THE BENEFIT OF THE
COLLATERAL AGENT AND ITS SUCCESSORS AND PERMITTED ASSIGNS AND IS NOT INTENDED TO
AND WILL NOT ENTITLE THE OTHER PARTIES HERETO TO ANY DEFENSE, CLAIM OR
COUNTERCLAIM UNDER OR IN RELATION TO ANY SECURITY DOCUMENT, OR CONFER ANY RIGHTS
OR BENEFITS ON ANY PARTY HERETO.  THE COLLATERAL AGENT SHALL FURNISH TO EACH
LENDER REPRESENTATIVE PROMPTLY UPON RECEIPT THEREOF, A COPY OF EACH CERTIFICATE
OR OTHER PAPER FURNISHED TO THE COLLATERAL AGENT BY A GRANTOR UNDER OR IN
RESPECT OF THIS AGREEMENT, ANY SECURITY DOCUMENT OR ANY OF THE COLLATERAL.

 

20

--------------------------------------------------------------------------------


 

Section 6.6       Moneys Held By Collateral Agent.  All moneys received by the
Collateral Agent under or pursuant to any provision of this Agreement or any
Security Document shall be held as Collateral for the purposes for which they
were paid or are held.

 

Section 6.7       Resignation and Removal of the Collateral Agent.

 


(A)           THE COLLATERAL AGENT MAY AT ANY TIME, BY GIVING THIRTY DAYS’ PRIOR
WRITTEN NOTICE TO BMCA AND EACH LENDER REPRESENTATIVE RESIGN AND BE DISCHARGED
OF THE RESPONSIBILITIES HEREBY CREATED, SUCH RESIGNATION TO BECOME EFFECTIVE
UPON THE APPOINTMENT OF A SUCCESSOR COLLATERAL AGENT OR COLLATERAL AGENTS BY THE
REQUIRED LENDER REPRESENTATIVE, AND THE ACCEPTANCE OF SUCH APPOINTMENT BY SUCH
SUCCESSOR COLLATERAL AGENT OR COLLATERAL AGENTS.  THE COLLATERAL AGENT MAY BE
REMOVED AT ANY TIME WITHOUT CAUSE AND A SUCCESSOR COLLATERAL AGENT APPOINTED BY
THE AFFIRMATIVE VOTE OF THE REQUIRED LENDER REPRESENTATIVE AND WRITTEN NOTICE
THEREOF DELIVERED TO THE COLLATERAL AGENT; PROVIDED THAT THE COLLATERAL AGENT
SHALL BE ENTITLED TO ITS FEES AND EXPENSES TO THE DATE OF REMOVAL.  IF NO
SUCCESSOR COLLATERAL AGENT OR COLLATERAL AGENTS SHALL BE APPOINTED AND APPROVED
WITHIN THIRTY DAYS FROM THE DATE OF THE GIVING OF THE AFORESAID NOTICE OF
RESIGNATION OR WITHIN THIRTY DAYS FROM THE DATE OF SUCH REMOVAL, THE COLLATERAL
AGENT SHALL, OR ANY LENDER REPRESENTATIVE MAY, APPLY TO ANY COURT OF COMPETENT
JURISDICTION TO APPOINT A SUCCESSOR COLLATERAL AGENT OR COLLATERAL AGENTS (WHICH
MAY BE AN INDIVIDUAL OR INDIVIDUALS) TO ACT UNTIL SUCH TIME, IF ANY, AS A
SUCCESSOR COLLATERAL AGENT OR COLLATERAL AGENTS SHALL HAVE BEEN APPOINTED AS
ABOVE PROVIDED.  ANY SUCCESSOR COLLATERAL AGENT OR COLLATERAL AGENTS SO
APPOINTED BY SUCH COURT SHALL IMMEDIATELY AND WITHOUT FURTHER ACT BE SUPERSEDED
BY ANY SUCCESSOR COLLATERAL AGENT OR COLLATERAL AGENTS APPOINTED BY THE REQUIRED
LENDER REPRESENTATIVE.


 


(B)           IF AT ANY TIME THE COLLATERAL AGENT SHALL RESIGN, BE REMOVED OR
OTHERWISE BECOME INCAPABLE OF ACTING, OR IF AT ANY TIME A VACANCY SHALL OCCUR IN
THE OFFICE OF THE COLLATERAL AGENT FOR ANY OTHER CAUSE, A SUCCESSOR COLLATERAL
AGENT OR COLLATERAL AGENTS MAY BE APPOINTED BY THE REQUIRED LENDER
REPRESENTATIVE, AND THE POWERS, DUTIES, AUTHORITY AND TITLE OF THE PREDECESSOR
COLLATERAL AGENT OR COLLATERAL AGENTS TERMINATED AND CANCELED WITHOUT PROCURING
THE RESIGNATION OF SUCH PREDECESSOR COLLATERAL AGENT OR COLLATERAL AGENTS, AND
WITHOUT ANY OTHER FORMALITY (EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW) THAN
THE APPOINTMENT AND DESIGNATION OF A SUCCESSOR COLLATERAL AGENT OR COLLATERAL
AGENTS IN WRITING, DULY ACKNOWLEDGED, DELIVERED TO THE PREDECESSOR COLLATERAL
AGENT OR COLLATERAL AGENTS AND BMCA, AND FILED FOR RECORD IN EACH PUBLIC OFFICE,
IF ANY, IN WHICH THIS AGREEMENT IS REQUIRED TO BE FILED.


 


(C)           THE APPOINTMENT AND DESIGNATION REFERRED TO IN
SECTION 6.7(B) SHALL, AFTER ANY REQUIRED FILING, BE FULL EVIDENCE OF THE RIGHT
AND AUTHORITY TO MAKE THE SAME AND OF ALL THE FACTS THEREIN RECITED, AND THIS
AGREEMENT SHALL VEST IN SUCH SUCCESSOR COLLATERAL AGENT OR COLLATERAL AGENTS,
WITHOUT ANY FURTHER ACT, DEED OR CONVEYANCE, ALL OF THE ESTATE AND TITLE OF ITS
PREDECESSOR OR THEIR PREDECESSORS, AND UPON SUCH FILING FOR RECORD THE SUCCESSOR
COLLATERAL AGENT OR COLLATERAL AGENTS SHALL BECOME FULLY VESTED WITH ALL THE
ESTATES, PROPERTIES, RIGHTS, POWERS, TRUSTS, DUTIES, AUTHORITY AND TITLE OF ITS
PREDECESSOR OR THEIR PREDECESSORS; BUT SUCH PREDECESSOR OR PREDECESSORS SHALL,
NEVERTHELESS, ON THE WRITTEN REQUEST OF ANY LENDER REPRESENTATIVE, BMCA, OR ITS
OR THEIR SUCCESSOR COLLATERAL AGENT OR

 

21

--------------------------------------------------------------------------------


 


COLLATERAL AGENTS, EXECUTE AND DELIVER AN INSTRUMENT TRANSFERRING TO SUCH
SUCCESSOR OR SUCCESSORS ALL THE ESTATES, PROPERTIES, RIGHTS, POWERS, DUTIES,
AUTHORITY AND TITLE OF SUCH PREDECESSOR OR PREDECESSORS HEREUNDER AND SHALL
DELIVER ALL SECURITIES AND MONEYS HELD BY IT OR THEM TO SUCH SUCCESSOR
COLLATERAL AGENT OR COLLATERAL AGENTS.  SHOULD ANY DEED, CONVEYANCE OR OTHER
INSTRUMENT IN WRITING FROM BMCA BE REQUIRED BY ANY SUCCESSOR COLLATERAL AGENT OR
COLLATERAL AGENTS FOR MORE FULLY AND CERTAINLY VESTING IN SUCH SUCCESSOR
COLLATERAL AGENT OR COLLATERAL AGENTS THE ESTATES, PROPERTIES, RIGHTS, POWERS,
DUTIES, AUTHORITY AND TITLE VESTED OR INTENDED TO BE VESTED IN THE PREDECESSOR
COLLATERAL AGENT OR COLLATERAL AGENTS, ANY AND ALL SUCH DEEDS, CONVEYANCES AND
OTHER INSTRUMENTS IN WRITING SHALL, ON REQUEST OF SUCH SUCCESSOR COLLATERAL
AGENT OR COLLATERAL AGENTS, BE SO EXECUTED, ACKNOWLEDGED AND DELIVERED.


 


(D)           ANY REQUIRED FILING FOR RECORD OF THE INSTRUMENT APPOINTING A
SUCCESSOR COLLATERAL AGENT OR COLLATERAL AGENTS AS HEREINABOVE PROVIDED SHALL BE
AT THE EXPENSE OF THE GRANTORS.  THE RESIGNATION OF ANY COLLATERAL AGENT OR
COLLATERAL AGENTS AND THE INSTRUMENT OR INSTRUMENTS REMOVING ANY COLLATERAL
AGENT OR COLLATERAL AGENTS, TOGETHER WITH ALL OTHER INSTRUMENTS, DEEDS AND
CONVEYANCES PROVIDED FOR IN THIS SECTION 6 SHALL, IF REQUIRED BY LAW, BE
FORTHWITH RECORDED, REGISTERED AND FILED BY AND AT THE EXPENSE OF THE GRANTORS,
WHEREVER THIS AGREEMENT IS RECORDED, REGISTERED AND FILED.


 

Section 6.8       Status of Successors to the Collateral Agent.  Every successor
to DBTCA, as Collateral Agent, appointed pursuant to Section 6.7 and every
corporation resulting from a merger or consolidation pursuant to Section 6.9
shall be a bank or trust company in good standing and having power so to act,
incorporated under the laws of the United States or any State thereof or the
District of Columbia, and having its principal corporate trust office within the
forty-eight contiguous States, and shall also have capital, surplus and
undivided profits of not less than $250,000,000 and a rating from Standard &
Poor’s or Moody’s of A or better.

 

Section 6.9       Merger of the Collateral Agent.  Any corporation or
association into which the Collateral Agent shall be merged, or with which it
shall be consolidated, or any corporation or association resulting from any
merger or consolidation to which the Collateral Agent shall be a party, or any
corporation or association which shall purchase all or substantially all of the
corporate trust business of the Collateral Agent shall be the Collateral Agent
under this Agreement without the execution or filing of any paper or any further
act on the part of the parties hereto.

 

Section 6.10     Additional Co-Collateral Agents; Separate Collateral Agents.

 


(A)           IF AT ANY TIME OR TIMES IT SHALL BE NECESSARY OR PRUDENT IN ORDER
TO CONFORM TO ANY LAW OF ANY JURISDICTION IN WHICH ANY OF THE COLLATERAL SHALL
BE LOCATED, OR THE COLLATERAL AGENT SHALL BE ADVISED BY COUNSEL SATISFACTORY TO
IT THAT IT IS SO NECESSARY, OR PRUDENT IN THE INTEREST OF THE BENEFICIARIES, OR
THE REQUIRED LENDER REPRESENTATIVE SHALL IN WRITING SO REQUEST, OR THE
COLLATERAL AGENT SHALL DEEM IT DESIRABLE FOR ITS OWN PROTECTION IN THE
PERFORMANCE OF ITS DUTIES HEREUNDER, THE COLLATERAL AGENT SHALL EXECUTE AND
DELIVER ALL INSTRUMENTS AND AGREEMENTS NECESSARY OR PROPER TO CONSTITUTE ANOTHER
BANK OR TRUST COMPANY, OR ONE OR MORE PERSONS APPROVED BY THE COLLATERAL AGENT
EITHER TO ACT AS CO-COLLATERAL AGENT OR CO-COLLATERAL AGENTS OF ALL OR ANY OF
THE COLLATERAL, JOINTLY WITH THE

 

22

--------------------------------------------------------------------------------


 


COLLATERAL AGENT ORIGINALLY NAMED HEREIN OR ANY SUCCESSOR OR SUCCESSORS, OR TO
ACT AS SEPARATE COLLATERAL AGENT OR COLLATERAL AGENTS OF ANY SUCH PROPERTY.  IN
THE EVENT BMCA SHALL NOT HAVE JOINED IN THE EXECUTION OF SUCH INSTRUMENTS AND
AGREEMENTS WITHIN FIVE DAYS AFTER THE RECEIPT OF A WRITTEN REQUEST FROM THE
COLLATERAL AGENT SO TO DO, OR IN CASE AN EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING, THE COLLATERAL AGENT MAY ACT UNDER THE FOREGOING PROVISIONS
OF THIS SECTION 6.10 WITHOUT THE CONCURRENCE OF BMCA, AND BMCA HEREBY
IRREVOCABLY APPOINTS THE COLLATERAL AGENT AS ITS AGENT AND ATTORNEY TO ACT FOR
IT UNDER THE FOREGOING PROVISIONS OF THIS SECTION 6.10 IN EITHER OF SUCH
CONTINGENCIES.


 


(B)           EVERY SEPARATE COLLATERAL AGENT AND EVERY CO-COLLATERAL AGENT,
OTHER THAN ANY COLLATERAL AGENT WHICH MAY BE APPOINTED AS SUCCESSOR TO DBTCA
SHALL, TO THE EXTENT PERMITTED BY LAW, BE APPOINTED AND ACT AND BE SUCH, SUBJECT
TO THE FOLLOWING PROVISIONS AND CONDITIONS, NAMELY:


 

(I)            ALL RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED UPON THE
COLLATERAL AGENT IN RESPECT OF THE CUSTODY, CONTROL AND MANAGEMENT OF MONEYS,
PAPERS OR SECURITIES SHALL BE EXERCISED SOLELY BY DBTCA OR ITS SUCCESSORS AND
ASSIGNS AS COLLATERAL AGENT HEREUNDER;

 

(II)           ALL RIGHTS, POWERS, DUTIES AND OBLIGATIONS CONFERRED OR IMPOSED
UPON THE COLLATERAL AGENT HEREUNDER SHALL BE CONFERRED OR IMPOSED AND EXERCISED
OR PERFORMED BY THE COLLATERAL AGENT AND SUCH SEPARATE COLLATERAL AGENT OR
SEPARATE COLLATERAL AGENTS OR CO-COLLATERAL AGENT OR CO-COLLATERAL AGENTS,
JOINTLY, AS SHALL BE PROVIDED IN THE INSTRUMENT APPOINTING SUCH SEPARATE
COLLATERAL AGENT OR SEPARATE COLLATERAL AGENTS OR CO-COLLATERAL AGENT OR
CO-COLLATERAL AGENTS, EXCEPT TO THE EXTENT THAT UNDER ANY LAW OF ANY
JURISDICTION IN WHICH ANY PARTICULAR ACT OR ACTS ARE TO BE PERFORMED, THE
COLLATERAL AGENT SHALL BE INCOMPETENT OR UNQUALIFIED TO PERFORM SUCH ACT OR
ACTS, IN WHICH EVENT SUCH RIGHTS, POWERS, DUTIES AND OBLIGATIONS SHALL BE
EXERCISED AND PERFORMED BY SUCH SEPARATE COLLATERAL AGENT OR SEPARATE COLLATERAL
AGENTS OR CO-COLLATERAL AGENT OR CO-COLLATERAL AGENTS;

 

(III)          NO POWER GIVEN HEREBY TO, OR WHICH IT IS PROVIDED HEREBY MAY BE
EXERCISED BY, ANY SUCH CO-COLLATERAL AGENT OR CO-COLLATERAL AGENTS OR SEPARATE
COLLATERAL AGENT OR SEPARATE COLLATERAL AGENTS, SHALL BE EXERCISED HEREUNDER BY
SUCH CO-COLLATERAL AGENT OR CO-COLLATERAL AGENTS OR SEPARATE COLLATERAL AGENT OR
SEPARATE COLLATERAL AGENTS, EXCEPT JOINTLY WITH, OR WITH THE CONSENT IN WRITING
OF, THE COLLATERAL AGENT, ANYTHING HEREIN CONTAINED TO THE CONTRARY
NOTWITHSTANDING;

 

(IV)          NO COLLATERAL AGENT HEREUNDER SHALL BE PERSONALLY LIABLE BY REASON
OF ANY ACT OR OMISSION OF ANY OTHER COLLATERAL AGENT HEREUNDER; AND

 

(V)           THE COLLATERAL AGENT, AT ANY TIME BY AN INSTRUMENT IN WRITING, MAY
ACCEPT THE RESIGNATION OF OR REMOVE ANY SUCH SEPARATE COLLATERAL AGENT OR
CO-COLLATERAL AGENT WITH OR WITHOUT CAUSE, AND IN THAT CASE MAY BY AN INSTRUMENT
IN WRITING EXECUTED BY THE COLLATERAL AGENT APPOINT A SUCCESSOR TO SUCH SEPARATE
COLLATERAL AGENT OR CO-COLLATERAL AGENT, AS THE CASE MAY BE, ANYTHING HEREIN

 

23

--------------------------------------------------------------------------------


 

CONTAINED TO THE CONTRARY, NOTWITHSTANDING.  IN THE EVENT THAT BMCA SHALL NOT
HAVE JOINED IN THE EXECUTION OF ANY SUCH INSTRUMENT WITHIN FIVE DAYS AFTER THE
RECEIPT OF A WRITTEN REQUEST FROM THE COLLATERAL AGENT SO TO DO, OR IN CASE AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE COLLATERAL AGENT
SHALL HAVE THE POWER TO ACCEPT THE RESIGNATION OF OR REMOVE ANY SUCH SEPARATE
COLLATERAL AGENT OR CO-COLLATERAL AGENT AND TO APPOINT A SUCCESSOR WITHOUT THE
CONCURRENCE OF BMCA; BMCA HEREBY IRREVOCABLY APPOINTING THE COLLATERAL AGENT ITS
AGENT AND ATTORNEY TO ACT FOR IT IN SUCH CONNECTION IN EITHER OF SUCH
CONTINGENCIES.  IN THE EVENT THAT THE COLLATERAL AGENT SHALL HAVE APPOINTED A
SEPARATE COLLATERAL AGENT OR SEPARATE COLLATERAL AGENTS OR CO-COLLATERAL AGENT
OR CO-COLLATERAL AGENTS AS ABOVE PROVIDED, IT MAY AT ANY TIME, BY AN INSTRUMENT
IN WRITING, ACCEPT THE RESIGNATION OF OR REMOVE ANY SUCH SEPARATE COLLATERAL
AGENT OR CO-COLLATERAL AGENT, THE SUCCESSOR TO ANY SUCH SEPARATE COLLATERAL
AGENT OR CO-COLLATERAL AGENT TO BE APPOINTED BY THE COLLATERAL AGENT AS
HEREINABOVE PROVIDED IN THIS SECTION 6.10.

 

SECTION 7.            RELEASE OF COLLATERAL.

 

Section 7.1       Conditions to Release of Collateral.

 


(A)           THE COLLATERAL AGENT SHALL RELEASE ITS SECURITY INTEREST IN THE
COLLATERAL (OTHER THAN THE REVOLVER COLLATERAL) ON SUCH DATE AS IS REASONABLY
PRACTICABLE AFTER THE DATE ON WHICH THE COLLATERAL AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM THE ADMINISTRATIVE AGENT (AS DEFINED IN THE CREDIT
AGREEMENT) THAT THE OBLIGATIONS UNDER AND AS DEFINED IN THE CREDIT AGREEMENT
(OTHER THAN CONTINGENT OBLIGATIONS) SHALL HAVE BECOME UNSECURED OR SHALL HAVE
BEEN PAID IN FULL WITH THE PROCEEDS OF UNSECURED INDEBTEDNESS AND THE UNFUNDED
COMMITMENTS, IF ANY, OF THE LENDERS UNDER THE CREDIT AGREEMENT SHALL HAVE BEEN
TERMINATED; PROVIDED, HOWEVER, THAT THE COLLATERAL AGENT SHALL NOT RELEASE ITS
SECURITY INTEREST IN SUCH COLLATERAL UNLESS IT (I) SHALL HAVE RECEIVED A WRITTEN
CERTIFICATE OF A RESPONSIBLE OFFICER OF THE COMPANY (TOGETHER WITH A COPY TO
EACH LENDER REPRESENTATIVE) STATING THAT NO EVENT OF DEFAULT, OR EVENT WHICH
COULD REASONABLY BECOME AN EVENT OF DEFAULT, UNDER THE EXISTING INDENTURES HAS
OCCURRED AND IS CONTINUING, AND (II) SHALL NOT HAVE RECEIVED A NOTICE OF DEFAULT
FROM THE REQUIRED LENDER REPRESENTATIVE WITH RESPECT TO A THEN EXISTING EVENT OF
DEFAULT UNDER ANY OF THE EXISTING INDENTURES (INCLUDING IF BMCA IS THE SUBJECT
OF ANY BANKRUPTCY PROCEEDING);


 


(B)           THE COLLATERAL AGENT SHALL RELEASE ITS SECURITY INTEREST IN THE
REVOLVER COLLATERAL ON SUCH DATE AS IS REASONABLY PRACTICABLE AFTER THE DATE ON
WHICH THE COLLATERAL AGENT SHALL HAVE RECEIVED WRITTEN NOTICE FROM BMCA TO THE
EFFECT THAT (A) THE OBLIGATIONS (OTHER THAN CONTINGENT OBLIGATIONS) UNDER AND AS
DEFINED IN THE REVOLVING CREDIT AGREEMENT (THE “REVOLVER OBLIGATIONS”) SHALL
HAVE BEEN PAID IN FULL AND THE UNFUNDED COMMITMENTS, IF ANY, OF THE LENDERS
UNDER THE REVOLVING CREDIT AGREEMENT SHALL HAVE BEEN TERMINATED WITH ONE OR MORE
OF THE FOLLOWING:  (X) THE PROCEEDS OF UNSECURED INDEBTEDNESS (INCLUDING ANY
REFINANCING OF THE REVOLVER OBLIGATIONS) OF BMCA OR ANY OF ITS SUBSIDIARIES
PERMITTED UNDER THE EXISTING INDENTURES, (Y) THE PROCEEDS OF SECURED
INDEBTEDNESS (INCLUDING ANY REFINANCING OF THE REVOLVER OBLIGATIONS) PERMITTED
UNDER THE EXISTING INDENTURES, PROVIDED THAT THE OBLIGATIONS UNDER THE EXISTING
NOTES SHALL BE SECURED BY THE SAME COLLATERAL AS SHALL SECURE SUCH SECURED

 

24

--------------------------------------------------------------------------------


 


INDEBTEDNESS ON TERMS AND CONDITIONS, INCLUDING PRIORITY, NO MORE ONEROUS TO THE
SECURED PARTIES THAN THOSE CONTAINED IN THE SECURITY AGREEMENT AND THIS
AGREEMENT OR (Z) CASH ON HAND OF BMCA AND ITS SUBSIDIARIES THAT IS NOT
PROHIBITED BY THE TERMS OF THE EXISTING INDENTURES FROM BEING APPLIED TO THE
REPAYMENT OF THE REVOLVER OBLIGATIONS, AND (B) ACCRUED AND UNPAID COLLATERAL
AGENT’S FEES SHALL HAVE BEEN PAID IN FULL; PROVIDED, HOWEVER, THAT THE
COLLATERAL AGENT SHALL NOT RELEASE ITS SECURITY INTEREST IN THE COLLATERAL IF
(I) THE REPAYMENT OF THE REVOLVER OBLIGATIONS WAS NOT PERMITTED UNDER THE
EXISTING INDENTURES, (II) AN EVENT OF DEFAULT UNDER THE CREDIT DOCUMENTS OR
UNDER THE REVOLVING CREDIT AGREEMENT SHALL EXIST AT THE TIME OF SUCH REPAYMENT
(INCLUDING IF BMCA IS THE SUBJECT OF ANY BANKRUPTCY PROCEEDINGS) OR (III) THE
CASH FOR SUCH REPAYMENT WAS OBTAINED THROUGH THE CONCURRENT SALE OF ASSETS OF
BMCA OR ITS SUBSIDIARIES; OR


 


(C)           THE COLLATERAL AGENT SHALL RELEASE ITS SECURITY INTEREST IN ALL OF
THE COLLATERAL ON THE EARLIER OF:


 

(I)            THE DATE ON WHICH (A) ALL THE SECURED DEBT SHALL HAVE BEEN PAID
IN FULL IN CASH AND THE UNFUNDED COMMITMENTS, IF ANY, OF EACH SECURED PARTY
SHALL HAVE BEEN TERMINATED AND NOTICE OF SAME SHALL HAVE BEEN GIVEN TO THE
COLLATERAL AGENT BY THE REQUIRED LENDER REPRESENTATIVE AND (B) ACCRUED AND
UNPAID COLLATERAL AGENT’S FEES SHALL HAVE BEEN PAID IN FULL; OR

 

(II)           THE DATE WHICH IS 3 DAYS AFTER THE DATE ON WHICH (A) THE
COLLATERAL AGENT SHALL HAVE RECEIVED WRITTEN INSTRUCTIONS FROM ALL LENDER
REPRESENTATIVES INSTRUCTING THE COLLATERAL AGENT TO RELEASE ITS SECURITY
INTEREST IN ALL OF THE COLLATERAL, AND (B) ACCRUED AND UNPAID COLLATERAL AGENT’S
FEES SHALL HAVE BEEN PAID IN FULL.

 


(D)           SUBJECT TO THIS SECTION 7.1(D) AND SECTION 7.2, THE COLLATERAL
AGENT SHALL RELEASE ITS SECURITY INTEREST IN SPECIFIC ITEMS OR PORTIONS OF THE
COLLATERAL IN ACCORDANCE WITH THE TERMS OF SECTIONS 24(A) OR 24(B) OF THE
SECURITY AGREEMENT.


 

Section 7.2       Actions Following Release of the Collateral.  To the extent
that the Collateral Agent is required or permitted to release Collateral in
accordance with Section 7.1 or the terms of the Security Agreement, or the
security interest in any Collateral granted pursuant to any of the Security
Documents is otherwise terminated or released in accordance with the terms
thereof, all right, title and interest of the Collateral Agent in, to and under
such Collateral and the security interest of the Collateral Agent therein shall
terminate and shall revert to the applicable Grantor or its successors and
assigns, and the estate, right, title and interest of the Collateral Agent
therein shall thereupon cease, terminate and become void.  Following such
request, instructions or other termination or release, the Collateral Agent
shall, upon the written request of applicable Grantor or its successors or
assigns and at the cost and expense of the Grantors, or their successors or
assigns, execute such instruments and take such other actions as are necessary
or desirable to terminate any such security interest and otherwise to effectuate
the release of the specified portions of the Collateral from the lien of such
security interest.  Such termination and release shall be without prejudice to
the rights of the Collateral Agent or any successor collateral agent to charge
and be reimbursed for any expenditures which it may thereafter incur in
connection therewith.

 

25

--------------------------------------------------------------------------------

 

SECTION 8.      AGREEMENTS AMONG SECURED PARTIES.

 

Section 8.1          Other Agreements Among Secured Party.

 

Each Secured Party by its acceptance of the benefits of this Agreement and any
Security Documents and the Collateral shall be deemed to have:

 


(A)           AGREED THAT SHOULD IT OBTAIN, RECEIVE OR TAKE ANY COLLATERAL (BY
MEANS OF SET-OFF, RECOUPMENT OR OTHERWISE), OR RECOVER ANY AMOUNTS UNDER ANY
SECURITY DOCUMENT, AT ANY TIME AFTER THE COLLATERAL AGENT HAS RECEIVED A NOTICE
OF DEFAULT FROM THE REQUIRED LENDER REPRESENTATIVE, THEN THE RECEIVED COLLATERAL
OR THE AMOUNT RECOVERED SHALL BE DELIVERED TO THE COLLATERAL AGENT FOR
DISTRIBUTION IN ACCORDANCE WITH THE SECURITY AGREEMENT; AND


 


(B)           AGREED THAT ANY RECOVERY OF COLLATERAL BY ANY SECURED PARTY WITH
RESPECT TO THE OBLIGATIONS AS A RESULT OF ENFORCEMENT OF ANY CONSENSUAL OR
NON-CONSENSUAL LIEN OR SECURITY INTEREST ON ANY COLLATERAL SHALL BE REMITTED TO
THE COLLATERAL AGENT FOR DISTRIBUTION IN ACCORDANCE WITH THE SECURITY AGREEMENT.


 

Section 8.2          Payment of Collateral Agent’s Fees.  In the event the
Grantors do not pay the Collateral Agent’s Fees, each Secured Party (other than
the Collateral Agent) by its acceptance of the benefits of this Agreement and
any Security Documents and the Collateral shall be deemed to have agreed that
any Proceeds of Collateral to which it shall be entitled shall be available to
pay the Collateral Agent’s Fees ratably in accordance with the proportion of the
Secured Debt held by such Secured Party or, if there has been any recovery of
the Secured Debt, in accordance with the proportion of (a) the Secured Debt
recovered by such Secured Party to (b) the aggregate amount of Secured Debt
recovered by all Beneficiaries.  In the event that such Proceeds of Collateral
are not sufficient to pay all such Collateral Agent’s Fees, each Secured Party
(other than the Note Trustees) agrees to pay the amount of such shortfall in the
same proportions as described above with respect to the allocation of Proceeds
of Collateral.

 

Section 8.3          Invalidation of Payments.  To the extent that any of the
Beneficiaries receives payments on the Secured Debt or receives Proceeds of
Collateral which are subsequently invalidated, declared to be fraudulent or
preferential, or are required to be repaid to a collateral agent, receiver or
any other Person under the Bankruptcy Code or under state, federal or common
law, then, to the extent the payments or Proceeds are so repaid, the Secured
Debt or part thereof which was intended to be satisfied shall be revived and
will continue to be in full force and effect as if those payments or Proceeds
had never been received by such Secured Party.

 

SECTION 9.      OTHER PROVISIONS.


 

Section 9.1          Amendments, Supplements and Waivers.

 


(A)           EXCEPT AS SET FORTH IN SECTION 9.1(B), THIS AGREEMENT MAY NOT BE
AMENDED, REVISED, RESTATED OR SUPPLEMENTED WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH REQUIRED LENDER REPRESENTATIVE, BMCA AND THE COLLATERAL AGENT; PROVIDED,
FURTHER, THAT SECTION 4.2

 

26

--------------------------------------------------------------------------------


 


SHALL NOT BE AMENDED, REVISED, RESTATED OR SUPPLEMENTED IN A MANNER WHICH
ADVERSELY AFFECTS ANY HEDGE BANK WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH HEDGE
BANK.


 


(B)           THE PARTIES HERETO, AT ANY TIME AND FROM TIME TO TIME, MAY ENTER
INTO ADDITIONAL SECURITY DOCUMENTS OR ONE OR MORE AGREEMENTS SUPPLEMENTAL HERETO
OR TO ANY SECURITY DOCUMENT, IN FORM SATISFACTORY TO THE COLLATERAL AGENT:


 

(I)            TO MORTGAGE, PLEDGE OR GRANT A SECURITY INTEREST IN PERSONAL
PROPERTY OF A TYPE OR CATEGORY WHICH IS SET FORTH IN SECTION 1 OF THE SECURITY
AGREEMENT OR IN ANY REAL PROPERTY IN FAVOR OF THE COLLATERAL AGENT AS ADDITIONAL
SECURITY FOR THE SECURED DEBT PURSUANT TO ANY SECURITY DOCUMENT, OR

 

(II)           TO CURE ANY AMBIGUITY, TO CORRECT OR SUPPLEMENT ANY PROVISION
HEREIN OR IN ANY SECURITY DOCUMENT WHICH MAY BE DEFECTIVE OR INCONSISTENT WITH
ANY OTHER PROVISION HEREIN OR THEREIN OR MAKE ANY OTHER AMENDMENT OR
MODIFICATION OF ANY SECURITY DOCUMENT.

 

Section 9.2          Notices.  All notices, requests, demands and other
communications provided for or permitted hereunder shall be in writing
(including telecopy), shall be sent by mail, telecopy or hand delivery and,
except as otherwise provided in this Agreement, the cost thereof shall be for
the sole account of the Grantors and shall be added to the Obligations,

 


(A)           IF TO ANY SIGNATORY HERETO, TO THE ADDRESS OF SUCH SIGNATORY SET
FORTH ON SCHEDULE A.


 


(B)           IF TO ANY OTHER SECURED PARTY, TO SUCH SECURED PARTY’S LENDER
REPRESENTATIVE SET FORTH ON


SCHEDULE A.

 

All such notices, requests, demands and communications shall, to be effective
hereunder, be in writing or by a telecopy device capable of creating a written
record, and shall be deemed to have been given or made when delivered by hand or
five days after its deposit in the mail, first class or air postage prepaid, or
in the case of notice by such a telecopy device, when properly transmitted if on
the same day the sender sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid); provided, however, that any
notice, request, demand or other communication to the Collateral Agent shall not
be effective until received.

 

Section 9.3          Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that this Agreement shall be construed so as to
give effect to the intention expressed in Section 3.9.

 

Section 9.4          Dealings with the Grantors.  Upon any application or demand
by BMCA to the Collateral Agent to take or permit any action under any of the
provisions of this Agreement or any Security Document BMCA shall furnish to the
Collateral Agent, with copies to each Lender Representative, a certificate
signed by a Responsible Officer of BMCA stating that all conditions precedent,
if any, provided for in this Agreement or any Security Document relating to the
proposed action have been complied with, except that in the case of any such

 

27

--------------------------------------------------------------------------------


 

application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Security
Document, relating to such particular application or demand, no additional
certificate or opinion need be furnished.

 

Section 9.5          Claims Against the Collateral Agent.  Any claims or causes
of action which a Secured Party or a Grantor shall have against the Collateral
Agent shall survive the termination of this Agreement and the release of the
Collateral hereunder.

 

Section 9.6          Binding Effect.

 


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
EACH OF THE PARTIES HERETO AND SHALL INURE TO THE BENEFIT OF THE BENEFICIARIES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, AND NOTHING HEREIN OR IN ANY
SECURITY DOCUMENT IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY OTHER PERSON ANY
RIGHT, REMEDY OR CLAIM UNDER, TO OR IN RESPECT OF THIS AGREEMENT, ANY SECURITY
DOCUMENT OR THE COLLATERAL.


 


(B)           THE GRANTORS HAVE JOINTLY AND SEVERALLY AGREED IN SECTIONS 5.3,
5.4, 5.5 AND 5.6 TO PAY ON DEMAND THE COLLATERAL AGENT’S FEES.  IN THE EVENT THE
GRANTORS FAIL TO PAY THE COLLATERAL AGENT’S FEES, EACH SECURED PARTY (OTHER THAN
THE COLLATERAL AGENT) HAS AGREED IN SECTION 8.2 TO PAY THE COLLATERAL AGENT’S
FEES, RATABLY IN ACCORDANCE WITH THE PROPORTION OF THE SECURED DEBT HELD BY SUCH
SECURED PARTY OR, IF THERE HAS BEEN ANY RECOVERY OF THE SECURED DEBT, IN
ACCORDANCE WITH THE PROPORTION OF (I) THE SECURED DEBT RECOVERED BY SUCH SECURED
PARTY TO (II) THE AGGREGATE AMOUNT OF SECURED DEBT RECOVERED BY ALL
BENEFICIARIES, ALL AS SET FORTH IN THIS AGREEMENT.


 

Section 9.7          Conflict with Other Agreements.  The parties agree that in
the event of any conflict between the provisions of this Agreement and the
provisions of any of the Security Documents, the provisions of this Agreement
shall control.  Notwithstanding anything to the contrary contained in this
Agreement, the Lender Representatives shall have all rights and protections
afforded to them in their respective Credit Documents.

 

Section 9.8          Governing Law.  This Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.

 

Section 9.9          Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Agreement.

 

Section 9.10        Consent To Jurisdiction.  EACH OF THE GRANTORS HEREBY
IRREVOCABLY SUBMITS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY SECURITY DOCUMENTS AND EACH HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES, FOR ITSELF AND IN RESPECT

 

28

--------------------------------------------------------------------------------


 

OF ITS PROPERTY, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.  NOTHING IN THIS SECTION SHALL LIMIT THE RIGHT OF THE
COLLATERAL AGENT TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST THE
COLLATERAL AGENT OR ANY SECURED PARTY OR ANY AFFILIATE OF THE COLLATERAL AGENT
OR ANY SECURED PARTY INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO OR CONNECTED WITH ANY COLLATERAL DOCUMENT SHALL BE
BROUGHT ONLY IN A FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
NEW YORK CITY.

 

EACH GRANTOR AGREES THAT SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF
THE SUMMONS AND COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING TO SUCH GRANTOR AT ITS ADDRESS FOR NOTICES HEREUNDER.  EACH
GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

 

SECTION 9.11       Waiver of Jury Trial.  EACH GRANTOR, LENDER REPRESENTATIVE
AND BY ITS ACCEPTANCE OF THE BENEFITS THEREOF, EACH BENEFICIARY AND THE
COLLATERAL AGENT HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO OR CONNECTED WITH
ANY COLLATERAL DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

SECTION 9.12       USA PATRIOT Act.  The parties hereto acknowledge that in
accordance with Section 326 of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (as amended, modified or supplemented from
time to time, the “USA PATRIOT Act”), the Collateral Agent, is required to
obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account with Deutsche Bank
Trust Company Americas.  The parties to this Agreement agree that they will
provide the Collateral Agent with such information as it may request in order
for the Collateral Agent to satisfy the requirements of the USA PATRIOT Act.

 

29

--------------------------------------------------------------------------------


 

IN EVIDENCE OF THE FOREGOING, the parties hereto have executed this Agreement or
caused this Agreement to be duly executed by their respective officers thereunto
duly authorized as of the day and year first above written.

 

 

BUILDING MATERIALS CORPORATION OF AMERICA

 

BMCA ACQUISITION INC.

 

BMCA ACQUISITION SUB INC.

 

BMCA FRESNO LLC

 

BMCA FRESNO II LLC

 

BMCA GAINESVILLE LLC

 

BMCA INSULATION PRODUCTS INC.

 

BMCA QUAKERTOWN INC.

 

BUILDING MATERIALS INVESTMENT CORPORATION

 

BUILDING MATERIALS MANUFACTURING CORPORATION

 

DUCTWORK MANUFACTURING CORPORATION

 

GAF LEATHERBACK CORP.

 

GAF MATERIALS CORPORATION (CANADA)

 

GAF PREMIUM PRODUCTS INC.

 

GAF REAL PROPERTIES, INC.

 

GAFTECH CORPORATION

 

HBP ACQUISITION LLC

 

LL BUILDING PRODUCTS INC.

 

PEQUANNOCK VALLEY CLAIM SERVICE COMPANY, INC.

 

SOUTH PONCA REALTY CORP.

 

WIND GAP REAL PROPERTY ACQUISITION CORP.

 

 

 

By:

  /John M. Maitner/

 

Name:  John M. Maitner

 

Title:  Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Collateral Agent

 

 

 

 

 

 

 

By:

/Kerry Warwicker/

 

Name:  Kerry Warwicker

 

Title:  Vice President

 

 

 

 

 

By:

/Randy Kahn/

 

Name:  Randy Kahn

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent under the Credit Agreement

 

 

 

 

 

By:

/Marguerite Sutton/

 

Name: Marguerite Sutton

 

Title: Director

 

 

 

 

 

By:

/Carin Keegan/

 

Name: Carin Keegan

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK, as Trustee under the 2007
Notes Indenture

 

 

 

 

 

By:

/Franca M. Ferrara/

 

Name: Franca M. Ferrara

 

Title: Assistant Vice President

 

 

 

 

 

THE BANK OF NEW YORK, as Trustee under the 2008
Notes Indenture

 

 

 

 

 

By:

/Franca M. Ferrara/

 

Name: Franca M. Ferrara

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST COMPANY, as Trustee under the
2014 Notes Indenture

 

 

 

 

 

 

 

By:

/Kristin L. Moore/

 

Name: Kristin L. Moore

 

Title: Senior Financial Services Officer

 

--------------------------------------------------------------------------------
